


REAL ESTATE SALES CONTRACT AND ESCROW INSTRUCTIONS


THIS REAL ESTATE SALES CONTRACT AND ESCROW INSTRUCTIONS
(this "Agreement") is made and entered into this 12th day of May, 2014, by and
between LAWSON PRODUCTS, INC., an Illinois corporation ("Seller"), and KTR
PROPERTY TRUST III, a Maryland real estate investment trust ("Buyer").


1.      SALE. Seller agrees to sell and convey to Buyer, and Buyer agrees to
purchase from Seller, on the terms and conditions set forth in this Agreement,
the Property (as hereinafter defined), including that certain approximately
226,000 square foot building commonly known as 1381 Capital Boulevard, Reno,
Nevada (the "Building"). For purposes of this Agreement, the te1m, "Property"
shall mean collectively:


1.1.    Land.    Those ce1iain parcels of land described in Exhibit A attached
hereto (the "Land"), together with all rights, easements and interests
appurtenant thereto, including, but not limited to, any streets or other public
ways adjacent to the Land and any water or mineral rights related to the Land
that are owned by, or leased to, Seller.


1.2.    Improvements. All improvements located on the Land, including, but not
limited to, the Building, and all other structures, systems, and utilities
associated with, and utilized by Seller in, the ownership and operation of the
Building (all such improvements being collectively referred to as the
"Improvements," together with the Land, the "Real Property").


1.3.    Personal Property.    All, if any, personal property owned by Seller,
located on or in the Real Property, and used in connection with the operation
and maintenance of the Real Property, as set forth on Exhibit C attached hereto
and incorporated herein (the "Personal Property").


1.4.    Contracts.    Those of the operating contracts and service contracts and
other comparable agreements (the "Contracts") delivered by Seller to Buyer as
part of the Documents (as hereinafter defined) that Buyer expressly elects to
assume pursuant to this Agreement.


1.5.    Intangible Property. All, if any, (i) development rights and
entitlements and other intangible property owned by Seller and used in
connection with the foregoing; and (ii) guaranties and warranties issued to
Seller and with respect to the Improvements (collectively, the "Intangibles").


2.    PURCHASE PRICE.


2.1.    Purchase Price. The total purchase price to be paid to Seller by Buyer
for the Property shall be EIGHT MILLION SEVEN HUNDRED THOUSAND AND N0/100
DOLLARS ($8,700,000.00) (the "Purchase Price"). Provided that all conditions
precedent to Buyer's obligations to close as set forth in this Agreement
("Conditions Precedent") have been satisfied and fulfilled, or waived in writing
by Buyer, the Purchase Price shall be paid to Seller at Closing, plus or minus
prorations and other adjustments hereunder, by federal wire transfer of
immediately available funds.


2.2.    Earnest Money. No later than three (3) business days after the complete
execution and delivery of this Agreement (the date upon which this Agreement has
been fully executed and delivered to both parties, the "Effective Date"), Buyer
shall deposit the sum of $150,000 as its earnest money deposit (the "Earnest
Money") in an interest bearing escrow with Land Services USA, Inc. as agent for
First American Title Insurance Company (the "Title Company"), at 10 North Church
Street, Suite 307, West Chester, Pennsylvania 19380, Attn: Eileen Christian,
Telephone: (484) 885-2899, Facsimile: (610) 429-3149, e-mail:
EChristian@lsutitle.com ("Escrow Agent"). The Title Company will hold the
Earnest Money, together with all interest earned thereon (hereinafter referred
to as the "Deposit"), pending joint order of the parties or pursuant to order of
a court with jurisdiction over this transaction, except that in the event Buyer
exercises its unilateral right to terminate this Agreement on or prior




--------------------------------------------------------------------------------




to the Review Period Expiration Date (as hereinafter defined) pursuant to
Section 4.1 below, the Title Company shall promptly disburse the Deposit to
Buyer without necessity of direction from (and irrespective of any contrary
direction by) Seller. The Deposit shall be applied against the Purchase Price at
Closing. Upon full execution of this Agreement, Buyer will, at its expense,
provide Seller with an insured closing letter from First American Title
Insurance Company with regard to this transaction.


3.    CLOSING. The purchase and sale contemplated herein shall be consummated at
a closing ("Closing") to take place by mail through an escrow with the Title
Company (as hereinafter defined) on the basis of this Agreement. The Closing
shall occur on or before ten
(10) business days after the Review Period Expiration Date (as hereinafter
defined). Notwithstanding the foregoing, the risk of loss of all or any portion
of the Property shall be borne by Seller up to and including the actual time of
the Closing and wire transfer of the Purchase Price to Seller, and thereafter by
Buyer, subject, however, to the terms and conditions of Section 13 below. Buyer
and Seller shall execute and enter into such supplemental escrow instructions as
the Escrow Agent shall reasonably require for purposes of defining its
obligations hereunder provided that, as between Buyer and Seller, the terms of
this Agreement shall in all events control.


4    PROPERTY INSPECTION.


4.1.    Basic Prooertv Inspection.    To the extent not previously delivered to
Buyer, Seller shall deliver to Buyer all of the agreements, documents,
contracts, information, records, reports and other items described in Exhibit B
attached hereto (the "Documents") that are in its possession or reasonable
control within two (2) business days after the Effective Date. Buyer's "Review
Period" is the period commencing on the date of this Agreement, and ending on
the date (the "Review Period Expiration Date") that is thirty (30) days after
the later to occur of (i) Buyer's receipt of the Documents; or (ii) the
Effective Date. During the Review Period, Buyer, its agents and representatives
shall be entitled to conduct a "Due Diligence Inspection," which includes the
rights to: (i) enter upon the Real Property, on reasonable notice to Seller, to
perform inspections and tests of the Real Property and environmental studies and
investigations of the Real Property (including, without limitation, a so-called
"Phase I" study); and (ii) examine and copy any and all books, records,
correspondence, financial data, and all other documents and matters, maintained
by Seller or its agents, and relating to receipts and expenditures pertaining to
the Real Property. Buyer shall not conduct any physically intrusive
investigations of the Real Property without the prior written consent of Seller,
which consent


shall not be unreasonably withheld. If, at any time on or prior to the Review
Period Expiration Date, Buyer, in its sole and absolute discretion, determines
that the results of any inspection, test or examination meet Buyer's criteria
for the purchase, financing or operation of the Property in the manner
contemplated by Buyer and Buyer otherwise elects to acquire the Property in the
exercise of its sole discretion, Buyer shall send written notice to Seller
approving the Property (an "Approval Notice") on or prior to 5:00 P.M.
(California time) on or prior to the Review Period Expiration Date, in which
event Buyer and Seller shall proceed to Closing on and subject to the terms and
conditions contained herein. However, if Buyer fails for any or no reason to
send an Approval Notice on or prior to 5:00 P.M. (California time) on the Review
Period Expiration Date in the exercise of its sole discretion, or if Buyer, in
its sole discretion, otherwise determines that the Property is unsatisfactory to
it and sends a written notice terminating this Agreement on or prior to 5:00
P.M. (California time) on the Review Period Expiration Date, this Agreement
shall terminate and the provisions of Section 20.8 governing a permitted
termination by Buyer of the entire Agreement shall apply.


4.2.    Indemnification. Buyer hereby covenants and agrees that it shall cause
all studies, investigations and inspections performed at the Property pursuant
to this Section 4 to be performed in a manner that does not unreasonably disturb
or disrupt the business operations at the Real Property. In the event that, as a
result of Buyer's Due Diligence Inspection, any damage occurs to the Real
Property, then Buyer shall promptly repair such damage at Buyer's sole cost and
expense. Buyer hereby indemnifies, protects, defends and holds Seller harmless
from and against any and all losses, damages, claims, causes of action,
judgments, damages, costs and expenses (including reasonable fees of attorneys)
(collectively, "Losses") that Seller actually suffers or incurs as a result of
(i) a breach of Buyer's agreements set forth in this Section 4 in connection
with the Due Diligence Inspection or (ii) physical




--------------------------------------------------------------------------------




damage to the Real Property or bodily injury caused by Buyer or its agents,
employees or contractors in connection with the right of inspection granted
under this Section 4. Prior to Buyer entering the Real Property to conduct the
inspections and tests described above, Buyer shall obtain and maintain, or shall
cause each of its contractors and agents to maintain (and shall deliver to
Seller evidence thereof), at no cost or expense to Seller, general liability
insurance, from an insurer reasonably acceptable to Seller, in the amount of Two
Million Dollars ($2,000,000.00) combined single limit for personal injury and
property damage per occurrence. Such policies shall name Seller as an additional
insured party and shall provide coverage against any claim for personal
liability or property damage caused by Buyer or its agents, representatives or
consultants in connection with such inspections and tests. The terms of this
Section 4.2 shall survive the termination of this Agreement.


5.    TITLE AND SURVEY MATTERS.


5.1.    Conveyance of Title.    At Closing, Seller agrees to deliver to Buyer a
Grant Deed (the "Deed") in recordable form, conveying the Real Property to
Buyer, free and clear of all liens, claims and encumbrances except for the
Permitted Exceptions (as hereinafter defined). Within ten (10) business days of
the Effective Date, Buyer shall obtain, at Buyer's sole cost, and deliver to
Seller a commitment (the "Title Commitment") issued by Land Services USA, Inc.
as agent for First American Title Insurance Company (the "Title Company"), for
an owner's title insurance policy insuring Buyer (the "Title Policy"), ALTA
Policy Form 2006, in the full amount of the Purchase Price. It shall be a
Condition Precedent to Buyer's obligation to
proceed to Closing that, at Closing, the Title Company shall issue the Title
Policy to Buyer insuring Buyer as the fee simple owner of the Property for the
full amount of the Purchase Price subject only to the Permitted Exceptions,
which Title Policy shall provide full "extended form" coverage.


5.2.    Survey.        Buyer may obtain, at Buyer's sole cost, an ALTA, as-built
survey of the Real Property containing a certification reasonably acceptable to
Buyer (the "Survey"). Notwithstanding anything contained herein to the contrary,
if Buyer does not obtain the Survey, and promptly provide copies to Seller and
the Title Company, the Title Policy will be subject to all survey exceptions
raised by the Title Company.


5.3.    Defects and Cure. If the Title Commitment, the Survey or any update to
either of the foregoing, ("Title Evidence") discloses unpermitted claims, liens,
exceptions or conditions affecting the Real Property (the "Defects"), said
Defects shall be cured and removed by Seller from the Title Evidence prior to
Closing in accordance with this Section 5.3.


5.3.1.    Liquidated Defects.    On or prior to Closing, Seller shall be
unconditionally obligated to cure or remove the following Defects (the
"Liquidated Defects"), whether described in the Title Commitment, or first
arising or first disclosed by the Title Company (or otherwise) to Buyer after
the date of the Title Commitment, and whether or not raised in a Title Objection
Notice (defined below): (a) liens securing a mortgage, deed of trust or trust
deed evidencing an indebtedness of Seller; (b) judgment liens against Seller;
(c) liens for delinquent real estate taxes or assessments; (d) broker's liens
based on the written agreement of Seller; and (e) any mechanics liens that are
based upon a written agreement between either (x) the claimant (a "Contract
Claimant") and Seller or its managing agent, or (y) the Contract Claimant and
any other contractor, supplier or materialman with which Seller or its managing
agent has a written agreement. Notwithstanding anything to the contrary set
forth herein, if, prior to Closing, Seller fails to so cure or remove (or insure
over, in a form and substance reasonably acceptable to Buyer) all Liquidated
Defects, then Buyer may either (1) terminate this Agreement by written notice to
Seller, in which event the provisions of Section 20.8 governing a permitted
termination by Buyer of the entire Agreement shall apply; or (2) proceed to
close with title to the Property as it then is, with the right to deduct from
the Purchase Price a sum equal to the aggregate amount necessary to cure or
remove (by endorsement or otherwise, as reasonably determined by Buyer, acting
in good faith) the Liquidated Defects.


5.3.2.    Other Defects. Buyer may deliver one or more notices (each a "Title
Objection Notice") to Seller specifying any lien, claim, encumbrance,
restriction, covenant, condition, exception to title or other matter disclosed
by the Title Evidence that is not a Liquidated Defect ("Other Defects"): (a)
that is evidenced by the Title Evidence or (b) that first arises, or is first
disclosed to Buyer, subsequent to the delivery of the applicable item of Title
Evidence to Buyer, and that renders title unacceptable to Buyer. Seller shall be
obligated to advise Buyer




--------------------------------------------------------------------------------




in writing ("Seller's Cure Notice") within five (5) business days after Buyer
delivers any Title Objection Notice, which (if any) of the Other Defects
specified in the applicable Title Objection Notice Seller is willing to cure
(the "Seller's Cure Items"). If Seller delivers a Seller's Cure Notice, and
identifies any Seller's Cure Items, Seller shall be unconditionally obligated to
cure or remove the Seller's Cure Items prior to the Closing. In the event that
Seller fails to timely deliver a Seller's Cure Notice, or in the event that
Seller's Cure Notice (specifying Seller's Cure Items) does not include each and
every Other Defect specified in each Title Objection Notice, then Buyer may
either (A) elect to terminate this Agreement by written notice to Seller, in
which event the provisions of Section 20.8 governing a permitted termination by
Buyer of the entire Agreement shall apply, or (B) proceed to close, accepting
title to the Property subject to those Other Defects not included in Seller's
Cure Notice. For purposes of this Agreement, the term, "Permitted Exceptions,"
shall mean both (i) all liens, claims, encumbrances, restrictions, covenants,
conditions, matters or exceptions to title (other than Liquidated Defects) that
are set forth in the Title Evidence, but not objected to by Buyer in a Title
Objection Notice; and (ii) any Other Defects that Seller elects, or is deemed to
have elected, not to cure, but despite which, pursuant to (B) above, Buyer
nevertheless elects to close.


6.    SELLER'S REPRESENTATIONS AND WARRANTIES.    Seller represents and warrants
to Buyer that the following matters are true as of the Effective Date and shall
be true as of the Closing Date:


6.1    Seller's Representations.


6.1.1.    Documents. To Seller's actual knowledge, Seller has delivered (or will
delivery) to Buyer true and complete copies of the Documents in its possession
or reasonable control.


6.1.2.    Contracts; Leases. There are no contracts of any kind relating to the
management, leasing, operation, maintenance or repair of the Real Property that
will survive Closing other than the Contracts. Other than the Lease (as
hereafter defined), there are no leases, licenses or occupancy agreements
binding upon the Real Property.


6.1.3.    Environmental Matters.    Seller has not received any written notice
of any pending or threatened claims, complaints, notices, correspondence or
requests for information received by Seller with respect to any violation or
alleged violation of any Environmental Law, any releases of Hazardous Substances
(as hereinafter defined) or with respect to any corrective or remedial action
for, or cleanup of, the Real Property, nor does Seller have any such notices in
its possession related to the Real Property. For purposes of this Agreement,
"Environmental Laws" shall mean: all past, present or future federal, state and
local statutes, regulations, directives, ordinances, rules, policies,
guidelines, court orders, decrees, arbitration awards and the common law, which
pertain to environmental matters, contamination of any type whatsoever or health
and safety matters, as such have been amended, modified or supplemented from
time to time (including all present and future amendments thereto and
re-authorizations thereof). For purposes of this Agreement, "Hazardous
Substances" shall mean: any chemical, pollutant, contaminant, pesticide,
petroleum or petroleum product or by product, radioactive substance, solid waste
(hazardous or extremely hazardous), special, dangerous or toxic waste,
substance, chemical or material regulated, listed, limited or prohibited under
any Environmental Law. Seller has disclosed to Buyer that two underground tanks
are located on the Land, which provide a reservoir system for the collection of
foam waste resulting from the activation of the foam fire suppression system.


6.1.4.    Compliance with Laws and Codes.    As of the date of this Agreement,
Seller has not received any written notice advising or alleging that the Real
Property, and the use and operation thereof, are not in compliance with all
applicable municipal and other governmental laws, ordinances, rules,
regulations, codes, licenses, permits and authorizations, nor does Seller have
any such notices in its possession related to the Real Property.


6.1.5.    Litigation.    There are no pending, or, to Seller's actual knowledge,
threatened, judicial, municipal or administrative proceedings affecting the
Property, or in which Seller is or will be a party by reason of Seller's
ownership or operation of the Property or any portion thereof, including,
without limitation, proceedings for or involving collections, condemnation,
eminent domain, alleged building code or environmental or zoning violations, or
personal injuries or property damage alleged to have occurred on the Property or
by reason of




--------------------------------------------------------------------------------




the condition, use of, or operations on, the Property. No attachments, execution
proceedings, assignments for the benefit of creditors, insolvency, bankruptcy,
reorganization or other proceedings are pending, or, to Seller's actual
knowledge, threatened, against Seller, nor are any of such proceedings
contemplated by Seller.


6.1.6.    Authority.    The execution and delivery of this Agreement by Seller,
and the performance of this Agreement by Seller, have been duly authorized by
Seller, and this Agreement is binding on Seller and enforceable against Seller
in accordance with its terms. No consent of any creditor, investor, judicial or
administrative body, governmental authority, or other governmental body or
agency, or other party to such execution, delivery and performance by Seller is
required. Neither the execution of this Agreement nor the consummation of the
transactions contemplated hereby will (i) result in a breach of, default under,
or acceleration of, any agreement to which Seller is a party or by which Seller
or the Property are bound; or (ii) violate any restriction, court order,
agreement or other legal obligation to which Seller and/or the Property is
subject.


6.1.7.    United States Person. Seller is a "United States Person" within the
meaning of Section 1445(£)(3) of the Internal Revenue Code of 1986, as amended,
and shall execute and deliver an "Entity Transferor" certification at Closing.


6.1.8.    Limitations.    The representations and warranties of Seller to Buyer
contained in this Section 6.1 hereof (the "Seller Representations") shall
survive the Closing Date and the delivery of the Deed for a period of nine (9)
months. No claim for a breach of any Seller Representation shall be actionable
or payable unless (a) the breach in question results from, or is based on, a
condition, state of facts or other matter which was not actually known by Buyer
prior to Closing, and (b) written notice containing a description of the
specific nature of such breach shall have been delivered by Buyer to Seller
prior to the expiration of said nine (9) month survival period, and an action
with respect to such breach(es) shall have been commenced by Buyer against
Seller within nine (9) months after Closing. For purposes of this Agreement and
any document delivered at Closing, whenever the phrase "to the best of Seller's
knowledge" or the "actual knowledge" of Seller or words of similar import are
used, they shall be deemed to mean and are limited to the actual knowledge only
of Marty Kelly, Seller's Director of Real Estate and Facilities, and not any
implied, imputed or constructive knowledge of such individual(s) or of Seller or
Seller related parties, and without any independent investigation or inquiry
having been made or any implied duty to investigate, make any inquiries or
review the Documents. Furthermore, it is understood and agreed that such
individual(s) shall have no personal liability in any manner whatsoever
hereunder or otherwise related to the transactions contemplated hereby.


6.2.    Buyer's Independent Investigation.


6.2.1.    By Buyer electing to proceed by delivering an Approval Notice, but
without limitation on Buyer's right to rely on the representations and
warranties, covenants, agreements, indemnities and undertakings of Seller
contained herein or in any closing documents executed by Seller (collectively,
the "Seller Undertakings"), Buyer will be deemed to have acknowledged and agreed
that it has been given a full opportunity to inspect and investigate each and
every aspect of the Real Property, either independently or through agents of
Buyer's choosing, including, without limitation: (a) all matters relating to
title and survey, together with all governmental and other legal requirements
such as taxes, assessments, zoning, use permit requirements and building codes;
and (b) the physical condition and aspects of the Real Property, including,
without limitation, the interior, the exterior, the square footage within the
improvements on the Real Property, the structure, seismic aspects of the Real
Property, the foundation, roof, paving, parking facilities, utilities, and all
other physical and functional aspects of the Real Property. Such examination of
the physical condition of the Real Property shall include an examination for the
presence or absence of Hazardous Substances.


6.2.2.    Except as expressly stated herein or as part of any Seller
Undertakings, Seller makes no representation or warranty as to the truth,
accuracy or completeness of any materials, data or information delivered by
Seller to Buyer in connection with the transaction contemplated hereby. Buyer
acknowledges and agrees that all materials, data and information delivered by
Seller to Buyer in connection with the transaction contemplated hereby are
provided to Buyer as a convenience only and that any reliance on or use of such
materials, data or information by Buyer shall be at the sole risk of Buyer,
except as otherwise expressly stated in the representations and warranties




--------------------------------------------------------------------------------




contained herein or in any Seller Undertakings. Without limiting the generality
of the foregoing provisions, Buyer acknowledges and agrees that (a) any
environmental or other report with respect to the Real Property which is
delivered by Seller to Buyer shall be for general informational purposes only,
(b) Buyer shall not have any right to rely on any such report delivered by
Seller to Buyer, but rather will rely on its own inspections and investigations
of the Real Property and any reports commissioned by Buyer with respect thereto,
and (c) neither Seller, any affiliate of Seller nor the person or entity which
prepared any such report delivered by Seller to Buyer shall have any liability
to Buyer for any inaccuracy in or omission from any such report.


6.2.3.    EXCEPT AS EXPRESSLY SET FORTH HEREIN AND WITHOUT LIMITATION ON THE
SELLER UNDERTAKINGS, BUYER SPECIFICALLY ACKNOWLEDGES AND AGREES THAT SELLER IS
SELLING AND BUYER IS PURCHASING THE PROPERTY ON AN "AS IS WITH ALL FAULTS" BASIS
AND THAT BUYER IS NOT RELYING ON ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND
WHATSOEVER, EXPRESS OR IMPLIED, FROM SELLER, OR ITS AGENTS OR BROKERS, OR ANY
OTHER PERSON ACTING OR PURPORTING TO ACT ON BEHALF OF SELLER, AS TO ANY MATTERS
CONCERNING THE REAL PROPERTY, INCLUDING WITHOUT LIMITATION: (i) the quality,
nature, adequacy and physical condition and aspects of the Real Property,
including, but not limited to, the structural elements,seismic aspects of the
Real Property, foundation, roof, appurtenances, access, landscaping, parking
facilities and the electrical, mechanical, HVAC, plumbing, sewage, and utility
systems, facilities and appliances, the square footage within the improvements
on the Real Property and within each tenant space therein, (ii) the quality,
nature, adequacy, and physical condition of soils, geology and any groundwater,
(iii) the existence, quality, nature, adequacy and physical condition of
utilities serving the Real Property, (iv) the development potential of the Real
Property, and the Real Property's use, habitability, merchantability, or
fitness, suitability, value or adequacy of the Property for any particular
purpose, (v) the zoning or other legal status of the Real Property or any other
public or private restrictions on use of the Real Property, (vi) the compliance
of the Real Property or its operation with any applicable codes, laws,
regulations, statutes, ordinances, covenants, conditions and restrictions of any
governmental or quasi­ governmental entity or of any other person or entity,
(vii) the presence of Hazardous substances on, under or about the Real Property
or the adjoining or neighboring property, (viii) the quality of any labor and
materials used in any improvements on the Real Property, (ix) the condition of
title to the Real Property, (x) the value, economics of the operation or income
potential of the Real Property, or (xi) any other fact or condition which may
affect the Real Property, including without limitation, the physical condition,
value, economics of operation or income potential of the Real Property.


6.2.4.    Notwithstanding anything contained herein to the contrary, the terms
of this Section 6.2 shall in no event apply to or serve to limit Seller's
obligations, as tenant, under the Lease.


6.2.5.    Buyer represents to Seller that the execution and delivery of this
Agreement by Buyer, and the performance of this Agreement by Buyer, has been
duly authorized by Buyer, and this Agreement is binding on Buyer and enforceable
against Buyer in accordance with its terms. No consent of Buyer's investment
committee or lender, or any creditor, investor, judicial or administrative body,
governmental authority, or other governmental body or agency, or other party to
such execution, delivery and performance by Buyer is required. Neither the
execution of this Agreement nor the consummation of the transactions
contemplated hereby will (i) result in a breach of, default under, or
acceleration of, any agreement to which Buyer is a party or by which Buyer is
bound; or (ii) violate any restriction, court order, agreement or other legal
obligation to which Buyer is subject.


7.    COVENANTS OF SELLER. From and after the Effective Date, Seller hereby
covenants with Buyer as follows:


7.1.    Leasing Activities. Seller shall not execute and enter into any new
lease, license or occupancy agreement for all or some portion of the Real
Property (all of the foregoing, a "New Lease") unless Seller obtains Buyer's
advance written consent to such New Lease, which consent may be withheld in
Buyer's sole discretion. At Closing, Seller and Buyer shall execute and enter
into the Lease Agreement in the form attached hereto as Schedule 1 (the "Lease")
pursuant to which Seller, as tenant, shall lease from Buyer, as landlord, a
105,214 square foot portion of the Improvements (the "Premises") for ten (10)
years after Closing on and subject to the terms the Lease.






--------------------------------------------------------------------------------




7.2.    New Contracts.    Seller shall not amend any Contracts or enter into any
new contract with respect to the ownership and operation of the Property that
will survive the Closing, or that would otherwise affect the use, operation or
enjoyment of the Property after Closing, without Buyer's prior written approval
(which approval shall not be unreasonably withheld). Seller shall, at Seller's
sole cost, terminate all Contracts, including, but not limited to, all
management agreements, listing agreements and comparable agreements binding upon
the Real Property on or prior to Closing as well as any Contracts that Buyer
does not expressly elect to assume by delivery of written notice to Seller on or
prior to the Review Period Expiration Date.


7.3.    Operation of Property.    From and after the Effective Date, Seller
shall operate and manage the Property in the same manner in which it is being
operated as of the Effective Date; and shall perform, when due, all of Seller's
obligations under all governmental approvals and other agreements relating to
the Property and otherwise in accordance with applicable laws, ordinances, rules
and regulations affecting the Property.


7.4.     No Assignment. After the Effective Date, Seller shall not assign,
alienate, lien, encumber or otherwise transfer all or any part of the Property
or any interest therein. Without limitation of the foregoing, Seller shall not
grant any easement, right of way, restriction, covenant or other comparable
right affecting the Real Property without obtaining Buyer's prior written
consent, which consent shall not be unreasonably withheld. Seller shall not
enter into any agreement (other than this Agreement), arrangement or
understanding, formal or informal, for the sale of the Property, whether
conditional or otherwise.


8.    ADDITIONAL CONDITIONS PRECEDENT TO CLOSING. In addition to the other
conditions enumerated in this Agreement, the following shall be additional
Conditions Precedent to Buyer's obligation to close hereunder:


8.1.    Representations and Warranties.    As of the Closing Date, the
representations and warranties made by Seller to Buyer as of the Effective Date
shall be true, accurate and correct as if specifically remade at that time.


8.2.    Lease. Seller shall execute and enter into the Lease in its capacity as
tenant as of Closing.


9.    SELLER'S CLOSING DELIVERIES. At Closing, Seller shall deliver or cause to
be delivered to Buyer the following, in form and substance acceptable to Buyer:


9.1.    Deed. The Deed executed by Seller, in recordable form conveying the Real
Property to Buyer free and clear of all liens, claims and encumbrances except
for the Permitted Exceptions and the Lease.


9.2.    Bill of Sale. A Bill of Sale, executed by Seller, assigning, conveying
and warranting to Buyer title to the Personal Property, free and clear of all
liens, claims and encumbrances, other than the Permitted Exceptions.


9.3.    General Assignment. An assignment, executed by Seller, to Buyer of all
right, title and interest of Seller and its agents in and to the Intangibles
(including, but not limited to, the governmental approvals). On or prior to
Closing, Seller shall, at Seller's sole cost, cause to be assigned to Buyer any
and all guarantees and warranties issued with respect to the Improvements,
including, but not limited to, any roof warranties, in accordance with their
terms such that the same are enforceable by Buyer after Closing.


9.4.    Lease.    Two (2) duly executed counterparts of the Lease executed by
Seller, as tenant.


9.5.    Assignment of Contracts.    Two (2) duly executed counterparts of an
Assignment and Assumption of Contracts in form reasonably acceptable to Buyer
and Seller (the "Assignment of Contracts") pursuant to which Seller assigns to
Buyer those of the Contracts that Buyer has elected to assume.


9.6.    Keys.    Keys to all locks located in the Real Property, to the extent
in Seller's possession or




--------------------------------------------------------------------------------




reasonable control.


9.7.    ALTA Statement.    If required by the Title Company, an Owner's
Affidavit and a "gap" affidavit, each executed by Seller and in form and
substance reasonably acceptable to the Title Company.


9.8.    Closing Statement. A closing statement conforming to the proration and
other relevant provisions of this Agreement.


9.9.    Plans and Specifications. All plans and specifications related to the
Real Property in Seller's possession or reasonable control.


9.10.    Entitv Transfer Certificate. Entity Transfer Certification confirming
that Seller is a "United States Person" within the meaning of Section 1445 of
the Internal Revenue Code of 1986, as amended.


9.11.    Other.    Such other documents and instruments as may reasonably be
required by Buyer or the Title Company and that may be reasonably necessary or
appropriate to consummate this transaction and to otherwise effect the
agreements of the parties hereto.


10.    CLOSING DELIVERIES.    At Closing Buyer shall cause the following to be
delivered to Seller:


10.1.    Purchase Price. The Purchase Price, plus or minus prorations, shall be
delivered to the Title Company in escrow for disbursement to Seller.


10.2.    Closing Statement. A closing statement conforming to the proration and
other relevant portions of this Agreement.


10.3.    Lease.    Two (2) of the Lease executed m counterpart by Buyer, as
landlord.


10.4.    Assignment of Contracts.    Two (2) of the Assignments of Contracts
executed in counterpart by Buyer.


10.5.    Other.    Such other documents and instruments as may reasonably be
required by Seller or the Title Company and that may be reasonably necessary or
appropriate to consummate this transaction and to otherwise effect the
agreements of the parties hereto.


10.6.    Title Company Closing Obligations. If and when Buyer and Seller have
deposited into escrow the matters required by this Agreement and Title Company
can and will issue the Title Policy concurrently with the Closing, Title Company
shall:


10.6.1.    Deliver to Buyer: (1) the Deed by causing it to be recorded in the
Official Records of the County of Washoe, State of Nevada, and immediately upon
recording delivering to Buyer a conformed copy of the Deed; (2) the Bill of
Sale, the Lease, the Assignment of Contracts and the General Assignment (3) the
Certificate of Non-Foreign Status; and (4) any other deposits made by Seller
pursuant to Section 9 above for delivery to Buyer.


10.6.2.    Deliver to Seller: the Purchase Price, after satisfying the Closing
costs, prorations and adjustments, and any broker commission to be paid by
Seller pursuant to this Agreement and also satisfying all amounts paid by Title
Company in satisfaction of liens and encumbrances on the Property in order to
put title to the Real Property into the state required by this Agreement; and
(B) the Lease and the Assignment of Contracts.


10.6.3.    Deliver to Buyer: any funds deposited by Buyer, and any interest
earned thereon, in excess of the amount required to be paid by Buyer hereunder.


10.6.4.    Deliver the Title Policy issued by Title Company to Buyer.




--------------------------------------------------------------------------------






11.    PRORATIONS AND ADJUSTMENTS.    The following shall be prorated and
adjusted between Seller and Buyer as of the Closing Date, except as otherwise
specified:


11.1.    Utilities and Operating Expenses.    Water, electricity, sewer, gas,
telephone and other utility charges shall be prorated, except that Buyer shall
in no event be obligated to credit Seller on account of any utility charges that
area allocable to the Premises as the same are payable by Seller, as tenant,
under the Lease. Any operating expenses shall be prorated, except that Buyer
shall not be obligated to credit to Seller for any operating expenses allocable
to the Premises, which amounts shall be paid by Seller, as tenant, under the
Lease.


11.2.    Security Deposits.    The amount of all cash security and any other
cash tenant deposits required to be posted by Seller, as tenant, under the Lease
shall be credited to Buyer.


11.3.    Base Rent. Buyer will receive a credit at Closing for all base or fixed
rent payable pursuant to under the Lease and all Additional Rents (collectively,
"Rent") owing for the month of Closing plus a credit on account of the first six
(6) weeks of rent owing for the Supplemental Area (as defined in the Lease).
"Additional Rents" shall mean any and all amounts due from Seller, as tenant,
for operating expenses, common area maintenance charges, taxes, shared utility
charges, management fees, insurance costs, other comparable expenses and
pass-through charges and any other tenant charges. The provisions of this
Section 11.3 shall survive the Closing and the delivery of any conveyance
documentation.
16


11.4.    Assessments. All assessments, general or special, shall be prorated as
of the Closing Date, with Seller being responsible for any installments of
assessments that are due and payable prior to the Closing Date and Buyer being
responsible for any installments of assessments that are due and payable on or
after the Closing Date, except that Buyer shall in no event be obligated to
credit to Seller the portion of any assessments allocable to the Premises as the
same are payable by Seller, as tenant, under the Lease.


11.5.    Taxes. All ad valorem real estate and personal property taxes with
respect to the Property shall be prorated as of the Closing Date, based on an
accrual basis for the calendar year in which the Closing occurs (and prior years
not yet due and payable), except that Buyer shall in no event be obligated to
credit to Seller the portion of taxes allocable to the Premises as the same are
payable by Seller, as tenant, under the Lease.


11.6.    Other. Such other items as are customarily prorated in transactions of
this nature shall be ratably prorated.


For purposes of calculating prorations, Buyer shall be deemed to be in title to
the Property, and therefore entitled to the income therefrom and responsible for
the expenses thereof, for the entire day upon which the Closing occurs. All such
prorations shall be made on the basis of the actual number of days of the year
and month that shall have elapsed as of the Closing Date. The amount of such
prorations shall be adjusted in cash after Closing, as and when complete and
accurate information becomes available. Seller and Buyer agree to cooperate and
use their good faith and diligent efforts to make such adjustments no later than
30 days after the Closing, or as soon as is reasonably practicable if and to the
extent that the required final proration information is not available within
such 30 day period. The obligations of the parties pursuant to this Section 11
shall survive the Closing and shall not merge into any documents of conveyance
delivered at Closing.


12.    CLOSING EXPENSES.    Buyer will pay the cost of extended coverage for the
Title Policy, the cost of the Survey, the base premium for the Title Policy and
any endorsements to the Title Policy, one half the costs of any escrows
hereunder and the cost of recording the Deed. Seller shall pay one half the
costs of any escrows hereunder, all State, County and municipal transfer taxes.
Any and all other costs shall be allocated in accordance with local custom.


13.    DESTRUCTION, LOSS OR DIMINUTION OF PROJECT. If, prior to Closing, all or




--------------------------------------------------------------------------------




any portion of the Real Property are damaged by fire or other natural casualty
(collectively "Casualty Damage"), or are taken or made subject to condemnation,
eminent domain or other governmental acquisition proceedings (collectively
"Eminent Domain"), then the following procedures shall apply:


(a)
If the aggregate cost of repair or replacement of the Casualty Damage
(collectively, "repair and/or replacement") is $500,000 or less, in the opinion
of Buyer's and Seller's respective engineering consultants, Buyer shall close
and take the Property as diminished by such events, subject to an assignment of
Seller's casualty insurance proceeds (plus a credit for the

amount of any unpaid deductible) or an assignment of any condemnation award, as
applicable.


(b)
If the aggregate cost of repair and/or replacement of the Casualty Damage is
greater than $500,000, in the opinion of Buyer's and Seller's respective
engineering consultants, or in the event of an Eminent Domain, then Buyer, at
its sole option, may elect either to (i) terminate this Agreement by written
notice to Seller in which event the provisions of Section 20.8 governing a
permitted termination by Buyer of the entire Agreement shall apply; or (ii)
proceed to close subject to an assignment of the proceeds of Seller's casualty
insurance for all Casualty Damage plus a credit for the amount of any unpaid
deductible (or condemnation awards for any Eminent Domain). In such event,
Seller shall fully cooperate with Buyer in the adjustment and settlement of the
insurance claim. The proceeds and benefits under any rent loss or business
interruption policies attributable to the period following the Closing shall
likewise be transferred and paid over (and, if applicable, likewise credited on
an interim basis) to Buyer.



(c)
Seller agrees that Seller, as tenant, shall have no right to terminate its Lease
in connection with any Casualty Damage or Eminent Domain occurring or threatened
prior to Closing.



14.    DEFAULT.


14.1.    Default by Seller. If any of Seller's Representations contained herein
are not true and correct on the Effective Date and continuing thereafter through
and including the Closing Date, or if Seller fails to perform any of the
covenants and agreements contained herein to be performed by Seller within the
time for performance as specified herein (including Seller's obligation to
close), Buyer may elect either to (i) terminate Buyer's obligations under this
Agreement by written notice to Seller, in which event the Deposit shall be
returned immediately to Buyer and Seller shall reimburse Buyer for its actual,
reasonable, out of pocket third party costs paid or incurred by Buyer to
negotiate this Agreement and the Lease, conduct its due diligence investigations
and otherwise pursue the transactions contemplated hereby promptly (which costs
will not, in the aggregate, exceed $100,000), and in any event within ten (10)
business days, after receipt of invoices for such costs (which obligation shall
survive any termination of this Agreement); or (ii) file an action for specific
performance. Seller agrees that in the event Buyer elects (ii) above, Buyer
shall not be required to post a bond or any other collateral with the court or
any other party as a condition to Buyer's pursuit of an action. The provisions
of the immediately preceding sentence shall survive any termination of this
Agreement. Nothing in this Section 14.1 shall be deemed to in any way to limit
or prevent Buyer from exercising any right of termination provided to Buyer
elsewhere in this Agreement. Seller will indemnify, defend and hold Buyer
harmless from and against Buyer's actual out of pocket expenses which result
from a default by Seller of any of its post-closing obligations under this
Agreement, which will not exceed a total liability to Seller of $500,0000 in the
aggregate.


14.2.    Default by Buyer. IN THE EVENT OF ANY DEFAULT BY BUYER HEREUNDER,
SELLER SHALL BE ENTITLED TO RECEIVE, AS FIXED AND LIQUIDATED DAMAGES AND AS
SELLER'S SOLE REMEDY HEREUNDER, AT LAW OR IN EQUITY, THE DEPOSIT, EXCEPT THAT
THE FOREGOING SHALL NOT APPLY TO BUYER'S INDEMNITY OBLIGATIONS HEREUNDER OR
BUYER'S OBLIGATIONS UNDER SECTION 4.2 (IN CONNECTION WITH WHICH, BUYER'S
LIABILITY SHALL BE LIMITED TO SELLER'S ACTUAL DAMAGES). BUYER AND SELLER AGREE
THAT IT WOULD BE IIVIPRACTICAL AND EXTREMELY DIFFICULT TO ESTIMATE THE DAMAGES
WHICH SELLER MAY




--------------------------------------------------------------------------------




SUFFER IN THE EVENT BUYER DEFAULTS HEREUNDER AND FAILS TO COMPLETE THE PURCHASE
OF THE PROPERTY AS HEREIN PROVIDED. BUYER i\ND SELLER THEREFORE AGREE THAT A
REASONABLE PRESENT ESTIMATE OF THE NET DETRIMENT THAT SELLER WOULD SUFFER IN THE
EVENT OF BUYER'S DEFAULT OR BREACH HEREUNDER IS AN AMOUNT OF MONEY EQUAL TO THE
DEPOSIT WHICH SHALL BE THE FULL, AGREED AND LIQUIDATED DAMAGES.




                                  
NEJ                        MB        
SELLERS INITIALS                BUYERS INITIALS


15.    SUCCESSORS AND ASSIGNS; TAX-DEFERRED EXCHANGE.


15.l,    Assignment. The terms, conditions and covenants of this Agreement shall
be binding upon and shall inure to the benefit of the parties and their
respective nominees, successors, beneficiaries and assigns; provided, however,
no conveyance, assignment or transfer of any interest whatsoever of, in or to
the Property or of this Agreement shall be made by Seller or Buyer during the
term of this Agreement, except Seller may assign all or any of its right, title
and interest under this Agreement to any third party intermediary (an
"Intermediary'') in connection with a tax-defe1Ted exchange pursuant to Section
1031 of the Internal Revenue Code (an "Exchange"). Notwithstanding the
foregoing, Buyer may assign all or any of its right, title and interest under
this Agreement to: (i) an Intermediary in connection with an Exchange; or (ii)
any affiliate or subsidiary of Buyer. In the event of an assignment of this
Agreement by Buyer, its assignee shall be deemed to be the Buyer hereunder for
all purposes hereof, and shall have all rights of Buyer hereunder (including,
but not limited to, the right of further assignment), but the assignor shall not
be released from all liability hereunder.


15.2.    Tax-Deferred Exchange. In the event either party elects to assign this
Agreement to an Intermediary, the other party shall reasonably cooperate with
the assigning party (without incurring any additional liability or any
additional third party expenses) in connection with such election and the
consummation of the Exchange, including without limitation, by executing an
acknowledgment of the assigning party's assignment of this Agreement to the
Intermediary.






--------------------------------------------------------------------------------




16.    NOTICES. Any notice, demand or request which may be permitted, required
or desired to be given in connection therewith shall be given in writing and
directed to Seller and Buyer as follows:


Seller:            Neil E. Jenkins
Executive Vice President, Secretary and General Counsel
Lawson Products, Inc.
8770 West Bryn Mawr Avenue
Suite 900
Chicago, IL 60631
Fax: (312) 268-5281
Email: neil.jenkins@lawsonproducts.com


With copies to:        Steven A. Stender
Much Shelist, P.C.
191 North Wacker Drive, Suite 1800
Chicago, IL 60606
Fax: (312) 521-2318
Email: sstender@muchshelist.com


Marty Kelly
Director, Real Estate and Facility Services Lawson Products, Inc.
8770 West Bryn Mawr Avenue
Suite 900
Chicago, IL 60631
Fax: (312) 268-5281
Email: marty.kelly@lawsonproducts.com


Buyer:            KTR Property Trust III
c/o KTR Capital Partners, LLC
601 S. Figueroa Street, 22nd Floor
Los Angeles, CA 90017
Attn:    Philip Prassas Fax:    (213) 489-4092
Email: pprassas@ktrcapital.com


With a copy to:    KTR Property Trust III
140 Broadway, 43rd Floor New York, New York 10005
Attn: John P. DiCola
Fax: (212) 710-5061
Email: jdicola@ktrcapital.com
With a copy to
its attorneys:        Barack Ferrazzano Kirschbaum
& Nagelberg LLP
200 West Madison Street, Suite 3900
Chicago, Illinois 60606
Attn:    Mark J. Beaubien
Fax:    (312) 984-3150
Email: mark.beaubien@bfkn.com


Notices shall be deemed properly delivered and received: (i) the same day when
personally delivered; or (ii) one day after deposit with Federal Express or
other comparable commercial overnight courier; or (iii) the same day




--------------------------------------------------------------------------------




when sent by confirmed facsimile.


17.    BENEFIT. This Agreement is for the benefit only of the parties hereto and
their nominees, successors, beneficiaries and assignees as permitted in Section
15 and no other person or entity shall be entitled to rely hereon, receive any
benefit herefrom or enforce against any party hereto any provision hereof.


18.    LIMITATION OF LIABILITY. Upon the Closing, Buyer shall neither assume nor
undertake to pay, satisfy or discharge any liabilities, obligations or
commitments of Seller other than those specifically agreed to between the
parties and set forth in this Agreement. Except with respect to the foregoing
obligations, Buyer shall not assume or discharge any debts, obligations,
liabilities or commitments of Seller, whether accrued now or hereafter, fixed or
contingent, known or unknown.


19.    BROKERAGE. Each party hereto represents and warrants to the other that it
has dealt with no brokers or finders in connection with this transaction, except
for Colliers International/Chicago ("Broker"). Seller shall pay a brokers'
commission due to Broker pursuant to a separate agreement between Seller and
Broker. Seller hereby indemnifies, protects, defends and holds Buyer harmless
from and against all losses, liabilities, costs and expenses, including
reasonable attorney's fees (collectively, "Losses") suffered or incurred by
Buyer resulting from the claims of any broker, finder or other such party in
connection with the transactions contemplated by this Agreement claiming by,
through or under the acts or agreements of Seller. Buyer hereby indemnifies,
protects, defends and holds Seller harmless from and against all Losses suffered
or incurred by Seller resulting from the claims of any broker, finder or other
such party (excluding Broker) in connection with the transactions contemplated
by this Agreement claiming by, through or under the acts or agreements of Buyer.
The obligations of the parties pursuant to this Section 19 shall survive the
Closing or any earlier termination of this Agreement.


20.    MISCELLANEOUS.


20.1.    Entire Agreement. This Agreement constitutes the entire understanding
between the parties with respect to the transaction contemplated herein, and all
prior or contemporaneous oral agreements, understandings, representations and
statements, and all prior written agreements, understandings, letters of intent
and proposals, in each case with respect to the transaction contemplated herein,
are hereby superseded and rendered null and void and of no further force and
effect and are merged into this Agreement. Neither this Agreement nor any
provisions hereof niay be waived, modified, amended, discharged or terminated
except by an instrument in writing signed by the party against which the
enforcement of such waiver, modification, amendment, discharge or termination is
sought, and then only to the extent set forth in such instrument.


20.2    Time of the Essence. Time is of the essence of this Agreement.


20.3    Legal Holidays. If any date herein set forth for the performance of any
obligations by Seller or Buyer or for the delivery of any instrument or notice
as herein provided should be on a Saturday, Sunday or legal holiday, the
compliance with such obligations or delivery shall be deemed acceptable on the
next business day following such Saturday, Sunday or legal holiday. As used
herein, the term "legal holiday" means any state or federal holiday for which
financial institutions or post offices are generally closed for observance
thereof in the State of Nevada.


20.4    Conditions Precedent. The obligations of Buyer to make the payments
described in Section 2 and to close the transaction contemplated herein are
subject to the express Conditions Precedent set forth in this Agreement, each of
which is for the sole benefit of Buyer and may be waived at any time by written
notice thereof from Buyer to Seller. The waiver of any particular Condition
Precedent shall not constitute the waiver of any other. In the event of the
failure of a Condition Precedent for any reason whatsoever, Buyer may elect, in
its sole discretion, to terminate this Agreement in which event the provisions
of Section 20.8 governing a permitted termination by Buyer of the entire
Agreement shall apply.


20.5    Construction.    This Agreement shall not be construed more strictly
against one party than against the other merely by virtue of the fact that it
may have been prepared by counsel for one of the parties, it being




--------------------------------------------------------------------------------




recognized that both Seller and Buyer have contributed substantially and
materially to the preparation of this Agreement. The headings of various
sections in this Agreement are for convenience only, and are not to be utilized
in construing the content or meaning of the substantive provisions hereof.


20.6    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada.


20.7    Partial Invalidity.    The provisions hereof shall be deemed independent
and severable, and the invalidity or partial invalidity or enforceability of any
one provision shall not affect the validity of enforceability of any other
provision hereof.


20.8    Permitted Termination.    In the event that Buyer exercises any right it
may have hereunder to terminate this Agreement, the Deposit shall be immediately
returned to Buyer and neither party shall have any further obligation or
liability under this Agreement except as otherwise expressly provided hereunder.


20.9    Independent Contract Consideration. Seller and Buyer agree that One
Hundred and No/100 Dollars ($100.00) of the Deposit shall constitute
non-refundable independent consideration (the "Independent Consideration") for
Seller's execution and delivery of this Agreement and, notwithstanding any other
provision of this Agreement to the
contrary, shall be paid to Seller upon the earlier to occur of (i) termination
of this Agreement for any reason, or (ii) the Closing. The Independent
Consideration shall be applied against the Purchase Price at Closing.


[Signature Page to Follow]







--------------------------------------------------------------------------------



BUYER:








KTR PROPERTY TRUST III, a Maryland real estate investment trust




By: \s\ Stephen J. Butte
Name: Stephen J. Butte
Its: SVP         




TITLE COMPANY, ESCROW AGENT FOR THE LIMITED PURPOSES OF ACKNOWLEDGING ITS
LIABILITIES AND OBLIGATIONS HEREUNDER:


LAND SERVICES USA, INC. as agent for First American Title Insurance Company


By:            
Name:            
Its:            






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement of Purchase
and Sale on the date first above written.




SELLER:


LAWSON PRODUCTS, INC., an Illinois corporation


By: \s\ Neil E. Jenkins
Name: Neil E. Jenkins
Its: Ex, V.P., Secretary And General Counsel
















EXHIBITS AND SCHEDULES


Exhibit A    Land


Exhibit B
Documents Schedule 1    Lease

EXHIBIT A


Legal Description of the Land






A portion of the Northeast Quarter (NE Yi) of Section 20, Township 19 North,
Range 20 East, M.D.M., City of Reno, County of Washoe, Nevada, described as
follows:


Reversion Parcel "A" as shown on that certain Reversionary Parcel Map No. 4694
and recorded December 12, 2006 as Instrument No. 3474018 of Official Records.


Said Parcel being a reversion of Parcel 2 of Parcel Map No. 3646 and Parcel 4-A
of Record of Survey Map No. 2592


(NOTE: a properly engineered metes and bounds legal description will need to be
provided to the Title Department prior to the close of escrow. Upon review
further requirements may be made.)


Assessor's Parcel Number: 012-351-14






















--------------------------------------------------------------------------------




















































A-1


EXHIBIT B


Seller's Deliveries


To the extent in Seller's possession or reasonable control:


1.
Copies of current property tax bills and assessor's statements of current
assessed values.



2.
Certificate of insurance coverage by policy type.



3.
Copies of "as-built" plans and specifications for the Property including, but
not limited to, civil drawings, electrical plans, plumbing plans, fire sprinkler
plans, and structural plans.



4.
Most recent Seller's issued policy of title insurance and a current title report
issued by the Title Company, together with true, complete, and legible copies of
all listed exceptions.



5.
Most recent existing survey of the Property.



6.
Detailed information concerning all capital refurbishments/improvements to the
Property over the past three years.



7.
Copies of manufacturer's roof warranty.



8.
Copies of all leases, any amendments, guaranties, Letters of Credit, letter
agreements, assignments, and subleases relating thereto and all other agreements
relating to occupancy of the Property.



9.
Copies of all leasing and brokerage agreements pursuant to which commissions
remain owing or are anticipated to become owing after Closing.



10.
Copies of all operating and management contracts, all leasing agreements and all
service and maintenance





--------------------------------------------------------------------------------




agreements, and any amendments and letter agreements relating thereto.


11.
Copies of all restrictive covenants, reciprocal easement or other private
agreements relating to the Property and all agreements with adjacent property
owners.



12.
Engineering, environmental and physical inspection reports generated by third
parties in Seller's possession or control regarding the Property, including soil
reports.



13.
Copies of all approvals, permits and licenses from each governmental authority
having jurisdiction over the Property and any excess land as are necessary to
permit the full use and occupancy of the Property and the build-out of the
excess land. These shall include but not be limited to environmental permits and
approvals, certificate of completion, certificates of occupancy (each tenant's
suite, each building, and the entire Property) and evidence of compliance with
applicable zoning and use regulations.

14.
A detailed summary of all recent legal actions concerning the Property,
including actions taken on behalf of or against the ownership of the Property.



15.
Monthly operating statements for the past 12 months and annual statements for
the past 3 years.



SCHEDULE 1 LEASE












































































--------------------------------------------------------------------------------






































Schedule 1-1
















































AGREEMENT OF LEASE


































--------------------------------------------------------------------------------










Property:
1381 Capital Boulevard Reno, Nevada




--------------------------------------------------------------------------------






TABLE OF CONTENTS
Section
 
Page


1.
Reference Data and Definitions
1


2.
Demise of Premises
4


3.
Possession
5


4.
Term
5


5.
Base Rent
6


6.
Additional Rent for Operating Expenses and Real Estate Taxes
7


7.
Use; Compliance With Law
10


8.
Alterations; Tenant's Property and Tenant's Responsibilities
13


9.
Repairs and Other Work
15


10.
Liens
16


11.
Subordination
17


12.
Inability to Perform
18


13.
Destruction
18


14.
Insurance
19


15.
Eminent Domain
21


16.
Assignment; Subleasing
22


17.
Utilities and Services
23


18.
Default
24


19.
Insolvency or Bankruptcy
26


20.
Fees and Expenses; Indemnity; Payment
27


21.
Access to Premises
28


22.
Notices
28


23.
No Waiver
29


24.
Estoppel Certificates
29


25.
Rules and Regulations
29


26.
Tenant's Taxes
29


27.
Miscellaneous
30







EXHIBITS


A    - Site Plan


B    - Notice of Nonresponsibility
C    - Fair Market Rent Determination
Schedule 1 - Right of First Offer
Schedule 2 - Termination of Option
















--------------------------------------------------------------------------------






AGREEMENT OF LEASE




AGREEMENT OF LEASE (the "Lease") made as of the day of         , 2014
("Effective Date") between      ,      a(n)                      (the
"Landlord"), and Lawson Products, Inc., an Illinois corporation (the "Tenant").


Landlord and Tenant agree as follows:


1.    Reference Data and Definitions. The following sets forth some of the basic
lease information and definitions used in this Lease:


1.1    "Additional Rent" shall mean Tenant's Proportionate Share (as hereinafter
defined) of Real Estate Taxes and of Operating Expenses, and all other sums
(exclusive of Base Rent) payable by Tenant to Landlord under this Lease.


1.2    "Base Rent" shall mean the annual Base Rent payable by Tenant to Landlord
from and after the Commencement Date. The Base Rent payable by Tenant to
Landlord shall be in the amounts set forth below for the periods set forth
below:
Period (Months)
Monthly Installment of Annual Base Rent
0 - 12
$33,668.00
13 - 24
$34,678.00
25 - 36
$35,718.00
37 - 48
$36,790.00
49 - 60
$37,894.00
61 - 72
$39,031.00
73- 84
$40,202.00
85 - 96
$41,408.00
97 - 108
$42,650.00
109 - 120
$43,930.00



1.3    "Building" shall mean the approximately 226,000 square foot building
located at 1381 Capital Boulevard, Reno, Nevada.


1.4    "Commencement Date" shall mean [INSERT CLOSING DATE].


1.5    "Common Areas" shall mean the roadways, parking areas and landscaped
areas on the Property, and the entrances, accessways and other areas located
within the Building or otherwise on the Property intended for the common use of
all tenants of the Property and their invitees.


1.6    "Concession Costs" shall mean leasing commissions and all other costs
such as construction allowances, rent concessions, moving expenses, takeover
obligations and other similar inducements, incurred in leasing, subleasing or
assigning a lease at the Building or this Lease.


1.7    "Excess Assignment Consideration" shall mean an amount, if any, equal to:
(A) the consideration whenever paid by any assignee for the assignment, less (B)
Concession Costs, reasonably incurred by Tenant in connection with such
assignment.






--------------------------------------------------------------------------------




1.8    "Excess Sublease Rent" shall mean an amount, if any, equal to: (A) (i)
all rent or other consideration paid to Tenant by any subtenant, for and during
each month less (ii) the portion of Tenant's Concession Costs reasonably
incurred by Tenant in connection with such subletting and allocable to such
month, less (B) (i) the monthly installment of Base Rent for such month plus
(ii) such other rent or consideration attributable to such month, which would
otherwise be required to be paid by Tenant to Landlord. In determining the
amount of Excess Sublease Rent with respect to a sublease for less than all of
the Premises, the amount of the monthly installment of Base Rent to be deducted
pursuant to clause (B)(i) of this Section 1.8 shall be determined by multiplying
the then applicable square foot rate of the monthly installment of Base Rent by
the area of the portion of the Premises which has been sublet.


1.9    "Landlord" shall mean the Landlord named on page 1 of this Lease or any
subsequent owner of such Landlord's interest in the Property.


1.10    "Landlord's Address":


c/o KTR Property Trust III 5 Tower Bridge
300 Barr Harbor Drive, Suite 150
Conshohocken, PA 19428
Attn: Stephen J. Butte


1.11    "Lease Interest Rate" shall mean the lesser of (A) 200 basis points in
excess of the Prime Rate in effect from time to time or (B) the maximum amount
or rate that lawfully may be charged in the circumstances, if such a maximum
exists.


1.12    "Lease Taxes" shall mean any tax, assessment, levy or other charge
(other than any income, franchise, state, succession, transfer, gift, capital
stock or inheritance tax) by any federal, state or local law now or hereafter
imposed directly or indirectly upon Landlord with respect to this Lease or the
value thereof, or upon Tenant's use or occupancy of the Premises, or upon the
Base Rent, Additional Rent or any other sums payable under this Lease or upon
this transaction.


1.13    "Operating Expenses" shall have the meaning set forth in Section 6.1.


1.14    "Permitted Use" shall mean the receipt, packaging, shipping, storage and
distribution of industrial maintenance and repair supplies and related office
and ancillary uses.


1.15    "Premises" shall mean the approximately 105,214 square foot area within
the Building commonly known as 1381 Capital Boulevard, Reno, Nevada, as depicted
on the Site Plan, subject, however, to Section 2 below.


1.16    "Prime Rate" shall mean the rate of interest announced from time to time
by Wells Fargo Bank, N.A. or its successor as its prime rate or, if such rate is
discontinued, such comparable rate as Landlord reasonably designates by notice
to Tenant.


1.17    "Property" shall mean the Building together with the parcel of land and
all appurtenances thereto on which the Building is located as depicted on the
Site Plan, together with all other improvements which may hereafter be
constructed on such parcel of land.


1.18    "Real Estate Taxes" shall mean all real estate taxes and assessments,
general or special, ordinary or extraordinary, foreseen or unforeseen (other
than Lease Taxes) imposed upon the Property (on a cash basis). If, due to a
future change in the method of taxation, any tax shall be levied or imposed in
substitution, in whole or in part, for (or in lieu of) any tax or addition to or
increase in any tax which would otherwise be included within the definition of
Real Estate Taxes, then such other tax shall be deemed to be included within
Real Estate Taxes.




--------------------------------------------------------------------------------






1.19    "Rent" shall mean Additional Rent and Base Rent, collectively.


1.20    "Security Deposit" shall mean $         


1.21    "Site Plan" shall mean the site plan depicting the Property annexed to
this Lease as Exhibit A.


1.22    "Tenant" shall mean the Tenant named on page 1 of this Lease and such
person's permitted successors and assigns, subject to the provisions ofthis
Lease.


1.23    "Tenant Parties" shall mean Tenant's contractors, agents, servants,
employees, attorneys, invitees and licensees.


1.24    "Tenant's Address" shall mean:


Neil E. Jenkins
Executive Vice President, Secretary and General Counsel Lawson Products, Inc.
8770 West Bryn Mawr Avenue Suite 900
Chicago, IL 60631
With copies to:


Steven Stender Much Shelist, P.C.
191 North Wacker Drive Suite 1800
Chicago, IL 60606


1.25    "Tenant's Proportionate Share" shall be Forty-Six and Fifty-Five
hundredths percent (46.55%).


1.26    "Term" shall mean the ten (10) year period commencing on the
Commencement Date and terminating on the last day of the calendar month in which
the ten (10) year anniversary of the day immediately preceding the Commencement
Date occurs.


2.    Demise of Premises. Subject to the terms of this Lease, and from and after
the Commencement Date, Landlord leases to Tenant and Tenant leases from Landlord
the Premises and grants to Tenant, so long as this Lease remains in effect, the
non-exclusive right to use the Common Areas for their intended purposes in
common with all others entitled to use them. Tenant shall be entitled to use the
Common Areas in the same manner and fashion as other tenants of the Building on
a non-discriminatory basis. During the six (6) week period after the
Commencement Date (the "Relocation Period"), Tenant shall have the right to
remain in that portion of the remainder of the Building not contained within the
Premises (the "Supplemental Area") for the limited purpose of relocating its
operations and equipment located in the Supplemental Area to the Premises and
otherwise decommissioning the Supplemental Area. Tenant has paid a license fee
to Landlord on account of the entire Relocation Period equal to $54,000
simultaneously with the execution of this Lease.    Provided Tenant is not in
default hereunder beyond applicable notice and cure periods, Tenant may extend
the Relocation Period on a week-to-week basis (i.e. by no more than a single
week at a time) thereafter by providing at least ten (10) business days prior
written notice of such election to Landlord for each weekly extension together
with a weekly license fee of $9,000 payable to Landlord, except that Tenant may
not extend the Relocation Period past the twelve (12) week anniversary of the
Commencement Date without Landlord's prior written consent (which may be
withheld in Landlord's sole discretion) and the Relocation Period shall end as
of commencement the week for which Landlord has rejected the extension or
Tenant's election not to extend the Relocation Period.    Tenant shall, at
Tenant's sole cost, remove all operations, equipment and personal property from
the Supplemental Area and place the Supplemental Area in broom clean condition
and good working order and repair on or prior to the expiration or sooner
termination of the Relocation Period ("Relocation Termination Date").    Tenant
shall repair all damage to the




--------------------------------------------------------------------------------




Supplemental Area resulting from its relocation of operations from the
Supplemental Area to the Premises. If Tenant completes the relocation of its
operations from the Supplemental Area to the Premises and places the
Supplemental Area in the condition required by this Section 2 on or prior to the
Relocation Termination Date, the Relocation Period shall end and Tenant shall
have no further right to operate or engage in decommissioning activities in the
Supplemental Area. On or after the Relocation Termination Date, Landlord shall,
at Landlord's sole cost, construct a demising wall between the Supplemental Area
and the Premises. Tenant shall be obligated to pay all utilities used in or by
the Supplemental Area. If, on or prior to the Relocation
Termination Date, Tenant has not relocated its operations from the Supplemental
Area to the Premises, and placed the Supplemental Area in the condition required
by this Section, Tenant shall be in default hereunder without benefit of any
notice and cure periods and commencing on the first day following the Relocation
Termination Date, Tenant shall be obligated to pay Landlord the sum of $12,500
per week, on account of the Supplemental Area in advance until Tenant has
satisfied its obligations with respect to the Supplemental Area without
limitation upon Landlord's other rights and remedies.


3.    Possession.


3.1    Delivery of Possession.    Tenant agrees that Tenant is familiar with the
condition of the Premises as Tenant was the prior owner of the Property, and
Tenant hereby accepts the foregoing on an "AS-IS," "WHERE-IS" basis except to
the extent of Landlord's repair and maintenance obligations hereunder. Tenant
acknowledges that Landlord has not made any representation as to the condition
of the foregoing or the suitability of the foregoing for Tenant's intended use,
except as may be herein expressly set forth. Tenant represents and warrants that
Tenant has made its own inspection of the foregoing. Landlord shall not be
obligated to make any repairs, replacements or improvements (whether structural
or otherwise) of any kind or nature to the foregoing in connection with, or in
consideration of, this Lease, except as set forth herein.


4.    Term.


4.1    Commencement Date.    The term of this Lease shall commence on the
Commencement Date.


4.2    Rent Commencement.    Tenant's obligation to pay Base Rent and Additional
Rent shall commence on the Commencement Date. From and after the Commencement
Date and throughout the initial Term, Tenant shall pay annual Base Rent in the
amount and in the monthly installments required by Section 1.2.


4.3    Renewal. If Tenant is not in material default (beyond applicable periods
for notice and cure) under this Lease at the time the applicable option to renew
described below (each a "Renewal Option") is exercised or as of the commencement
of the applicable Renewal Period (as hereinafter defined), Tenant shall have two
options to extend the Term for five (5) years each (each a "Renewal Period")
commencing on the first day following the last day of the initial Term or the
first Renewal Period, as applicable, upon the same terms and conditions as are
contained in this Lease, except as hereinafter provided. Base Rent for the first
year of the applicable Renewal Period shall be equal to the greater of (i) the
Fair Market Value Rental (as defined in Exhibit C attached hereto), or (ii) the
annual Base Rent for the last year of the initial Term or the first Renewal
Period, as applicable. The Fair Market Value Rental shall be determined in
accordance with Exhibit C. Each Renewal Option shall be exercised by written
notice to Landlord given no earlier than twelve (12) months nor later than nine
(9) months prior to the last day of the initial Term or the first Renewal
Period, as applicable, and the failure to timely exercise such right shall mean
that such right is null and void.






--------------------------------------------------------------------------------




4.4    Termination Option. Tenant will have the right to terminate this Lease
prior to the end of the Term, on and subject to the terms set forth on Schedule
2 which is attached hereto and incorporated herein.


5.    Base Rent.


5.1    Payment.    Base Rent shall be payable by Tenant to "KTR PROPERTY TRUST
III, OR TO SUCH OTHER ENTITY DESIGNATED TO TENANT IN WRITING BY LANDLORD" in
equal monthly installments on or before the first day of each calendar month, in
advance. All payments of Base Rent and Additional Rent shall be made without
prior demand, without offset, deduction or counterclaim of any kind, in lawful
money of the United States of America. Such payments shall be made at Landlord's
Address or at such other place as Landlord shall designate from time to time.
Tenant's agreement to lease the Premises and pay Base Rent, Additional Rent and
all other sums payable under this Lease are independent of any other covenant,
agreement or term of this Lease except as otherwise provided in this Lease.


5.2    Late Charges. Any Rent payable by Tenant to Landlord under this Lease
which is not paid within five (5) days after the same is due will be
automatically subject to a late payment charge, as Additional Rent, of five
percent (5%) of the delinquent amount, in each instance, to cover Landlord's
additional administrative costs. In addition to the late charge set forth above,
Tenant shall also be required to pay interest on all such unpaid sums (including
any late charge(s)), at a per annum rate equal to the Lease Interest Rate plus
three percent (3%) (the "Default Rate") on all such outstanding charges of Rent,
said interest charges, as applicable, to be payable on the first (1st) of each
month throughout the Term of this Lease, without further notice or demand
therefor by Landlord. Such late charges and interest will be due and payable as
set forth herein and will accrue from the date that such Rent (including late
charges and interest) sums are payable under the provisions of this Lease until
actually paid by Tenant.


5.3    Security Deposit.    Tenant agrees to deposit the Security Deposit with
Landlord on the date hereof. The Security Deposit shall be retained by Landlord
as security for the faithful performance and observance by Tenant of its
obligations under this Lease, it being expressly agreed that the Security
Deposit is not an advance rental deposit or a measure of Landlord's damages.
Except as may otherwise be required by applicable law, (a) Tenant shall not be
entitled to any interest on the Security Deposit, (b) Landlord shall not be
obligated to hold the Security Deposit in trust or in a separate account, and
(c) Landlord shall have the right to commingle the Security Deposit with its
other funds. If Tenant defaults under this Lease and such default extends beyond
any applicable grace or cure period (following notice of default being given to
Tenant to the extent required hereunder), without limiting any other right or
remedy of Landlord, Landlord may also apply the whole or any part of the
Security Deposit to the extent required for the payment of any Rent or other
sums payable under this Lease as to which Tenant is in default or on account of
any sum which Landlord may expend or may be required to expend by reason of
Tenant's default. If any portion of the Security Deposit is applied by Landlord
for any such purpose, Tenant shall, within ten (10) days after demand is made by
Landlord, deposit cash with Landlord in an amount sufficient to restore the
Security Deposit to its original amount. If Tenant shall fully and faithfully
comply with all of the covenants and conditions of this Lease, the Security
Deposit shall be promptly returned to Tenant after the expiration date of the
Term and the surrender of the Premises to Landlord. In no event shall the
Security Deposit be applied to the last monthly installment of Base Rent or
Additional Rent due prior to the expiration date of the Term. In the event of a
sale of the Premises, Landlord shall have the right to transfer the Security
Deposit to the purchaser subject to the terms of this Lease, whereupon Landlord
shall be released by Tenant from all liability for the return of the Security
Deposit and Tenant shall look solely to the new landlord for its return.






--------------------------------------------------------------------------------




6.    Additional Rent for Operating Expenses and Real Estate Taxes.


6.1    Definitions. "Operating Expenses" shall mean any and all reasonable costs
and expenses paid or incurred by Landlord in connection with the management,
operation, maintenance and repair of the Property including, without limitation:


(a)
the cost of electricity, gas, water, sewer service, and other systems and
utilities serving Common Areas, and the cost of supplies and equipment and
maintenance and service contracts in connection therewith;



(b)
the cost of repairs, replacements, maintenance and cleaning, including, without
limitation, the cost of janitorial and other service agreements, snow removal
and trash removal with respect to Common Areas;



(c)
the cost of all repairs and maintenance associated with the landscaped areas,
surface parking areas and truck courts of the Property, including, without
limitation, the cost of associated roof maintenance in connection with the
Property;



(d)
the cost of fire, extended coverage, boiler, sprinkler, apparatus, public
liability, property damage, rent, earthquake and other insurance as Landlord
carries with respect to the Property, including the amounts of any deductible
payment for such insurance incurred by Landlord in connection with any claim
thereunder;



(e)
an annual management fee, not to exceed 3% per annum;



(f)
reasonable fees, charges and other costs, including, without limitation,
consulting fees, attorneys' fees and accounting fees of all contractors engaged
by Landlord in connection with the operation, maintenance or repair of the
Property;



(g)
the cost of any capital improvements made to the Property after the date of this
Lease designed to reduce Operating Expenses (amortized over the useful life in
accordance with generally accepted accounting principles consistently applied,
"GAAP"), together with interest on the unamortized balance(s) at the actual rate
paid by Landlord;

(h)
the cost of any capital improvements made to the Property after the date of this
Lease that are required under any Law (as hereinafter defined) (amortized in
accordance with GAAP), together with interest on the unamortized balance( s) at
the actual rate paid by Landlord;



(i)
the cost of supplies, materials and equipment used in the management, operation,
maintenance and repair of the Property, including, without limitation, any
rental fees for any such supplies, materials and equipment;



(j)
fees, costs and disbursements incurred in connection with proceedings to
contest, determine, or reduce Operating Expenses or Real Estate Taxes;



(k)
the fee for a bi-annual roof inspection contract, the costs of Landlord Repairs
(as hereinafter defined) pursuant to Section 9.3 and fire monitoring of the
Building; and



(l)
the cost payable by the Property pursuant to any declaration of protective
covenants or comparable recorded instrument affecting the Property.



"Operating Expenses" shall not include:




--------------------------------------------------------------------------------






(1)
leasing commissions, accountants' or attorneys' fees, costs and disbursements
and other expenses incurred in connection with proposals, negotiations, or
disputes with tenants or other occupants or prospective tenants or other
occupants, or associated with the enforcement of any leases or the defense of
Landlord's title to or interest in the Property or any part thereof;



(2)
except as specifically provided in this Lease with regard to amortization of
capital improvement costs, interest on debt or amortization payments on any
mortgages or deeds of trust or any other borrowings of Landlord;



(3)
except as provided in this Lease with regard to capital expenditures, any other
expense that under GAAP would not be considered a maintenance or operating
expense;



(4)
salaries, benefits or other compensation paid to leasing agents,
promotional    directors, officers, directors and executives of Landlord above
the rank of building managers, or not involved in the day-to-day operations or
management of the Property (except for out-of-pocket expenses of such persons
related to the Property);

(5)
all contributions to any organizations, whether political or charitable;



(6)
interest or penalties for late payments;



(7)
any cost or expenditure for which Landlord is reimbursed, whether by insurance
proceeds, warranties, service contracts or otherwise, except through rent
adjustment or other tax or operating expense pass-through provisions;



(8)
ground lease rental;



(9)
depreciation;



(10)
expenses in connection with services or other benefits of a type which are not
provided to Tenant but are provided to another tenant or occupant; and



(11)
costs incurred by Landlord to comply with its obligations under Section 7.4
(Hazardous Substances) and under its indemnity.



6.2    Payment of Real Estate Taxes.    Commencing on the Commencement Date,
Tenant shall be obligated to pay to Landlord Tenant's Proportionate Share of all
Real Estate Taxes as Additional Rent. Without limitation of the foregoing,
commencing on the Commencement Date, Tenant shall pay to Landlord, as Additional
Rent, one twelfth (I/12th) of Tenant's Proportionate Share of Real Estate Taxes
on or before the first day of each month during any calendar year, in advance,
in an amount reasonably estimated by Landlord in good faith and billed by
Landlord to Tenant. Landlord shall have the right to reasonably revise such
estimate from time to time. Within one hundred twenty (120) days after the
expiration of each fiscal year for Real Estate Taxes, Landlord shall furnish
Tenant with a statement ("Landlord's Tax Statement") setting forth in reasonable
detail the actual amount of Real Estate Taxes for such year and Tenant's
Proportionate Share of Real Estate Taxes. If the actual amount of Tenant's
Proportionate Share of Real Estate Taxes due for such year differs from the
estimated amount of Tenant's Proportionate Share of Real Estate Taxes paid by
Tenant for such year, then, if Tenant owes any amounts to Landlord, such amounts
shall be paid by Tenant (whether or not this Lease has terminated) within thirty
(30) days after receipt of Landlord's Tax Statement, and if Landlord owes any
amounts to Tenant, such




--------------------------------------------------------------------------------




amounts shall be credited against the next installments of Base Rent and
Additional Rent due from Tenant (or if the Lease has terminated for any reason
other than Tenant's default, paid to Tenant within thirty (30) days after
delivery of Landlord's Tax Statement.


6.3    Payment of Operating Expenses.    Commencing on the Commencement Date,
Tenant shall be obligated to pay to Landlord Tenant's Proportionate Share of all
Operating Expenses as Additional Rent. Without limitation of the foregoing,
commencing on the Commencement Date, Tenant shall pay to Landlord, as Additional
Rent, one twelfth (I/12th) of Tenant's Proportionate Share of Operating Expenses
for the Property for each calendar year on or before the first day of each month
during such year, in advance, in an amount reasonably estimated by Landlord in
good faith and billed by Landlord to Tenant. Landlord shall have the right to
reasonably revise such estimate from time to time. Within one hundred twenty
(120) days after the expiration of each calendar year, Landlord shall furnish
Tenant with a statement ("Landlord's Operating Expense Statement"), setting
forth in reasonable detail the actual amount of Operating Expenses for the
Property for such year and Tenant's Proportionate Share of Operating Expenses.
If the actual amount of Tenant's Proportionate Share of Operating Expenses due
for such year payable by Tenant differs from the estimated amount of Operating
Expenses paid by Tenant for such year, then, if Tenant owes any amounts to
Landlord, such amounts shall be paid by Tenant (whether or not this Lease has
terminated) within thirty (30) days after receipt of Landlord's Operating
Expense Statement, and if Landlord owes any amounts to Tenant, such amounts
shall be credited against the next installments of Base Rent and Additional Rent
due from Tenant (or if the Lease has terminated for any reason other than
Tenant's default, paid to Tenant within thirty (30) days after delivery of
Landlord's Operating Expense Statement).


6.4    Tenant's Audit Rights. Landlord shall keep reasonably detailed records of
all Operating Expenses and Real Estate Taxes for a period of at least two (2)
years. Not more frequently than once in every 12-month period and after at least
twenty (20) days' prior written notice to Landlord, Tenant together with any
representative of Tenant shall be permitted to audit the records of the
Operating Expenses and Real Estate Taxes. If Tenant exercises its audit rights
as provided above, Tenant shall conduct any inspection at a reasonable time and
in a manner so as not to unduly disrupt the conduct of Landlord's business. Any
such inspection by Tenant shall be for the sole purpose of verifying the
Operating Expenses and/or Real Estate Taxes. Tenant shall hold any information
obtained during any such inspection in confidence, except that Tenant shall be
permitted to disclose such information to its attorneys and advisors, provided
Tenant informs such parties of the confidential nature of such information and
uses good faith and diligent efforts to cause such parties to maintain such
information as confidential. Any shortfall or excess revealed and verified by
Tenant's audit shall be paid to the applicable party within thirty (30) days
after that party is notified of the shortfall or excess to the extent such
overage or shortfall has not previously been adjusted pursuant to this Lease. If
Tenant's inspection of the records for any given year or partial year reveals
that Tenant was overcharged for Operating Expenses or Real Estate Taxes by an
amount of greater than three percent (3%), Tenant paid such overage and such
overage was not otherwise adjusted pursuant to the terms of this Lease, Landlord
shall reimburse Tenant for its reasonable, third party costs of the audit, up to
an amount not to exceed $2,500.


7.    Use; Compliance With Law.


7.1    Permitted Use. The Premises shall be used only for the Permitted Use and
for no other purpose.


7.2    No Nuisance. Tenant shall not allow, suffer or permit the Premises or any
use thereof to constitute a nuisance.






--------------------------------------------------------------------------------




7.3    Compliance with Laws. Tenant, at Tenant's expense, shall comply with and
cause all of the Tenant Parties to comply with all applicable laws, ordinances,
rules and regulations of governmental and quasi-governmental authorities
("Laws") applicable to the Premises or the use or occupancy thereof. Without
limiting the generality of the foregoing,
Tenant shall comply with the requirements of (a) the Occupational Safety and
Health Act (and all regulations promulgated thereunder), and (b) the Americans
with Disabilities Act (and all regulations promulgated thereunder), as the same
may be amended from time to time. The foregoing obligation of Tenant shall not
however permit Tenant to make, without Landlord's prior written approval, any
alterations to the Premises which otherwise would require Landlord's approval
under this Lease, and Tenant shall comply with all of the requirements of this
Lease in making any such alterations.


7.4    Hazardous Substances.


7.4.1    Definitions. "Hazardous Substance" shall mean any hazardous or toxic
substance, material or waste which is or becomes regulated by any local, state
or federal governmental authority having jurisdiction. The term "Hazardous
Substance" includes, without limitation, any material or substance which is (i)
designated as a "hazardous substance" pursuant to Section 311 of the Federal
Water Pollution Control Act (33 U.S.C. Section 1317), (ii) defined as a
"hazardous waste" pursuant to Section 1004 of the Resource Conservation and
Recovery Act, 42 U.S.C. Section 6901 et seq. (42 U.S.C. Section 6903), (iii)
defined as a "hazardous substance" pursuant to Section 101 of the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. Section 9601
et seq. (42 U.S.C. Section 9601), (iv) petroleum, (v) asbestos or
asbestos-containing materials, (vi) polychlorinated biphenyls and (vii)
petroleum products.


7.4.2    Compliance with Law.    Tenant shall conduct, and cause to be
conducted, all operations and activity at the Premises in compliance with, and
in all other respects shall comply with, all applicable present and future
federal, state, municipal and other governmental statutes, ordinances,
regulations, orders, directives and other requirements, and all present and
future requirements of common law, concerning the protection of public health,
safety or the environment (collectively "Environmental Statutes").


7.4.3    Permits. Tenant, in a timely manner, shall, to the extent required due
to Tenant's use of the Premises or arising out of Tenant's actions at the
Property, obtain and maintain in full force and effect all permits, licenses and
approvals, and shall make and file all notifications and registrations as
required by Environmental Statutes. Tenant shall at all times comply with the
terms and conditions of any such permits, licenses, approvals, notifications and
registrations.


7.4.4    Documents.    Tenant shall provide to Landlord copies of the following
pertaining to the Premises, the Property or Tenant's use thereof, promptly after
each shall have been submitted, prepared or received by Tenant: (A) all
applications and associated materials submitted to any governmental agency
relating to any Environmental Statute; (B) all notifications, registrations,
reports and other documents, and supporting information, prepared, submitted or
maintained in connection with any Environmental Statute or otherwise relating to
environmental conditions; (C) all permits, licenses, approvals, and amendments
or modifications thereof, obtained under any Environmental Statute; and (D) any
correspondence, notice of violation, summons, order, complaint, or other
document received by Tenant pertaining to compliance with or liability under any
Environmental Statute.


7.4.5    Operations.    Tenant shall not cause in, on or under, or suffer or
permit to occur in, on or under, the Premises any generation, use,
manufacturing, refining, transportation, emission, release, treatment, storage,
disposal, presence or handling of Hazardous Substances, except that limited
quantities of Hazardous Substances may be used, handled or stored on the
Premises, provided such is incident to and reasonably necessary for the
maintenance of the Premises or Tenant's operations for the Permitted Use and is
in compliance with all Environmental Statutes and other applicable governmental
requirements. Should a release of any Hazardous Substance occur at the Premises
or the Property as the result of the acts or omissions of Tenant and/or any of
the Tenant Parties, Tenant shall immediately contain, remove and dispose of, off
the Premises or the Property,




--------------------------------------------------------------------------------




such Hazardous Substances and any material that was contaminated by the release,
and remedy and mitigate all threats to human health or the environment relating
to such release. When conducting any such measures Tenant shall comply with all
Environmental Statutes.


7.4.6    Inspection.    Upon not less than twenty-four (24) hours' prior
telephonic or written notice (except in case of an emergency in which event
Landlord shall provide such telephonic or written notice as Landlord is able to
under the circumstances), Tenant agrees to permit Landlord and its authorized
representatives to enter, inspect and assess the Premises at reasonable times
for the purpose of determining Tenant's compliance with the provisions of this
Section. Such inspections and assessments may include obtaining samples and
performing tests of soil, surface water, groundwater or other media.


7.4.7    Tanks.    Tenant shall not install or cause the installation of any
above ground or underground storage tank at the Premises. Notwithstanding the
foregoing, the parties acknowledge and approve the existence of two underground
tanks located on the Premises (the "Tanks"), which provide a reservoir system
for the collection of foam waste resulting from the activation of the foam fire
suppression system. Tenant represents and warrants to Landlord that the Tanks
were installed in compliance with all Laws, have been duly registered with the
State of Nevada and have been owned and operated in compliance with all Laws.
Tenant may leave the Tanks in place upon the expiration or sooner termination of
the Lease provided it is permitted to do so by applicable Laws and complies with
all Laws (including de-commissioning requirements) related to the abandonment of
the Tanks, which obligation shall survive the expiration or sooner termination
of this Lease.


7.4.8    Indemnification.    Notwithstanding any other prov1s10n in this Lease
to the contrary, Tenant hereby agrees to indemnify and to hold harmless Landlord
and its officers, directors, shareholders, partners and principals of, from and
against any and all expense, loss, cost, claim, damage, penalty, fine, or
liability of any kind or nature suffered by Landlord by reason of the presence
or release of Hazardous Substances at or from the Premises or the Property, or
any violation of Environmental Statutes by the Premises or the Property, as a
result of the acts or omissions of Tenant or the Tenant Parties or Tenant's
breach of any of the provisions of this Section 7, including without limitation:
(A) any and all expenses that Landlord may incur in complying with any
Environmental Statutes, (B) any and all costs that Landlord may incur in
monitoring, studying, assessing, containing, removing, remedying, mitigating, or
otherwise responding to, the presence or release of any Hazardous Substance at
or from the Premises or the Property, (C) any and all costs for which Landlord
may be liable to any governmental agency for monitoring, studying, assessing,
containing, removing, remedying, mitigating, or otherwise responding to, the
presence or release of any Hazardous Substance at or from the Premises or the
Property, (D) any and all fines or penalties assessed, or threatened to be
assessed, upon Landlord by reason of a failure of Tenant to comply with any
obligations, covenants or conditions set forth in this Section, and (E) any and
all reasonable legal fees and costs incurred by Landlord in connection with any
of the foregoing. Tenant's obligations under this Section shall survive the
expiration or earlier termination of the Term of this Lease. Notwithstanding
anything to the contrary in this Section 7.4, Tenant shall have no liability to
Landlord with respect to Hazardous Substances present at the Property due to the
acts or omissions of any party other than Tenant and the Tenant Parties.


7.5    Common Areas.


7.5.1    Tenant shall have the non-exclusive right to use the Common Areas in
common with other persons permitted under this Lease or persons approved by
Landlord during the Term, subject to reasonable rules and regulations uniformly
established and applied by Landlord and the provisions of this Lease.


7.5.2    Landlord reserves the right, at any time and from time to time, without
the consent of or liability to Tenant, to (i) make alterations or additions to
the Property and the Common Areas, to change, add to, eliminate or reduce the
extent, size, shape, number or configuration of any aspect of the Property and
Common Areas, (ii) close to the general public all or any portion of the
Property to the extent and for the period necessary to avoid any dedication to
the public, provided Tenant has reasonable means of ingress and egress to the
Premises, (iii) effect any repairs or further construction, (iv) change the
arrangement, character, use or location of entrances or passageways, doors and
doorways, corridors, elevators, stairs, landscaping, toilets, mechanical,
plumbing, electrical or other operating systems or any other portions of the
Common Areas or other parts of the Property




--------------------------------------------------------------------------------




provided such alterations or additions do not materially adversely affect the
use of the Common Areas by Tenant, or ingress to or egress from the Premises,
and (v) change the name, number or designation by which the Property is commonly
known; provided, however, Landlord shall use reasonable efforts to limit and
minimize any disruption of Tenant's use of the Premises in connection with
Landlord's actions undertaken pursuant to this Section.


8.    Alterations; Tenant's Property and Tenant's Responsibilities.


8.1    Alterations Defined.


8.1.1    Tenant shall not make or suffer or allow to be made any alterations,
additions or improvements in or to the Premises (collectively, "Alterations")
without first obtaining Landlord's written consent based on detailed plans and
specifications submitted by Tenant; provided Landlord's consent will not be
required if (a) the proposed Alterations will not affect the structure or the
HVAC Systems (as hereinafter defined), mechanical, electrical, plumbing or life
safety systems of the Building (collectively, "Building Systems") and (b) the
total cost to acquire and install the proposed Alterations will be no more than
(i) $25,000 in any one instance and (ii) $100,000 in the aggregate during any
calendar year. In all other instances where Landlord's consent is so required,
it may be granted or withheld by Landlord in its sole but reasonable
discretion.    In all events, Tenant shall notify Landlord prior to commencing
Alterations other than de minimis Alterations.


8.1.2    Tenant agrees that all such work (regardless of whether Landlord's
consent is required) shall be done at Tenant's sole cost and expense, in
accordance with the plans and specifications approved by Landlord and in a good
and workmanlike manner, that the structural integrity of the Building shall not
be impaired, and that no liens shall attach to all or any part of the Premises,
the Building, or the Property by reason thereof. Tenant shall obtain, at its
sole expense, all permits required for such work.


8.2    Removal of Property. Unless otherwise elected by Landlord as hereinafter
provided, all Alterations made by Tenant shall become the property of Landlord
and shall be surrendered to Landlord upon the expiration or earlier termination
of this Lease, except as otherwise set forth in this Lease. However (i) movable
equipment, trade fixtures, personal property, furniture, or any other items that
can be removed without material harm to the Premises will remain Tenant's
property; and (ii) the racks to be installed by Tenant (collectively, "Tenant
Owned Property") shall not become the property of Landlord but shall be removed
by Tenant upon the expiration or earlier termination of this Lease. All Tenant
Owned Property shall be removed from the Premises at Tenant's sole cost and
expense at the expiration or sooner termination of this Lease. When granting
consent for any Alterations that require Landlord's consent, Landlord shall
indicate whether it will require the removal of those Alterations at the
expiration or earlier termination of the Lease. Prior to making any Alterations
not requiring Landlord's consent, Tenant shall request that Landlord notify
Tenant whether Landlord requires Tenant to remove that Alteration prior to
expiration or earlier termination of the Lease. Tenant shall remove those
Alterations that Landlord requested be removed under the prior two sentences at
the expiration or earlier termination of the Lease. Tenant shall repair at its
sole cost and expense all damage caused to the Premises or the Building by
removal of any Alterations that Tenant is required to remove or Tenant Owned
Property. Landlord may remove any Tenant Owned Property or Alterations that
Tenant is required but fails to remove at the expiration or earlier termination
of the Lease and Tenant shall pay to Landlord the reasonable cost of removal.
Tenant's obligations under this Section shall survive the expiration or earlier
termination of this Lease.


8.3    Tenant's Responsibilities.    Pursuant to NRS 108.234, Landlord hereby
informs Tenant that Tenant must comply with the requirements of NRS 108.2403 and
NRS 108.2407. Tenant shall take all actions necessary under Nevada law to ensure
that no liens encumbering Landlord's interest in the Property arise as a result
of any work performed by or arranged to be performed by Tenant on the Premises
or the Property ("Tenant Improvement Work"), including, without limitation, the
recording of a notice of posted security in the Official Records of Clark
County, Nevada, in accordance with NRS 108.2403 and either (i) establish a
construction disbursement account pursuant to NRS 108.2403(1)(b)(1) or (ii)
furnish and record, in accordance with NRS 108.2403(1)(b)(2), a surety bond for
the prime contract for any Tenant Improvement Work at the Premises that meets
the requirements of NRS 108.2415. The name and address of Tenant's prime
contractor who will be performing the Tenant Improvement Work will be provided
to Landlord for Landlord's approval prior to the commencement




--------------------------------------------------------------------------------




of any of the Tenant Improvement Work, which approval shall not be unreasonably
withheld. Tenant shall notify Landlord immediately upon the signing of any
contract with the prime contractor for the construction, alteration or repair of
any portion of the Premises or Tenant's improvements to the Premises. Tenant may
not enter the Premises to begin initial construction on Tenant's improvements or
begin any Alteration or other work in the Premises until Tenant has delivered
evidence satisfactory to Landlord that Tenant has complied with the terms of
this Section 8.3. Failure by Tenant to comply with the terms of this Section 8.3
shall permit Landlord to declare Tenant in default without benefit of any notice
and cure periods. In accordance with NRS 108.234(2), Tenant agrees that
Landlord's interest in the Premises and the Property shall not be subject to,
and shall be immune from, the attachment of any lien arising as a result of the
Tenant Improvement Work, including any improvement, construction, alteration or
repair in the Premises by Tenant, if Landlord, within three (3) days after
obtaining knowledge of the construction, alteration or repair, or the intended
construction, alteration or repair, gives notice that Landlord will not be
responsible for the improvement by recording a notice in writing to that effect
with the Official Records of Clark County, Nevada ("Notice of Nonresponsibility"
) in the form of Exhibit B attached hereto. The Notice of Nonresponsibility
shall be deemed timely recorded within three (3) days immediately following the
effective date of the Lease or by the date of the execution of this Lease by all
parties, whichever occurs first. Each Notice of Nonresponsibility recorded
pursuant to NRS 108.234 shall set forth the information required in NRS
108.234(3) and shall be served by personal delivery or by certified mail, return
receipt requested (1) upon Tenant within ten (10) days after the date on which
the Notice of Nonresponsibility is recorded and (2) upon the prime contractor
within ten (10) days after the date on which Tenant contracts with the prime
contractor for the construction, alteration or repair of the work of
improvement.


9.    Repairs and Other Work.


9.1    Tenant's Obligations.


9.1.1    Tenant shall maintain in good, clean and sanitary order and condition
the Premises, including without limiting the generality of the foregoing, all
plumbing, heating, air conditioning, and ventilating systems ("HVAC Systems"),
electrical, lighting facilities and equipment within the Premises, fixtures,
interior walls, ceilings, decking, floors, windows, doors, plate glass and
skylights located within the Premises, and signs (except Landlord's signs, if
any) located on the Premises. Tenant shall enter into a preventative maintenance
contract for the HVAC Systems on terms and with a provider reasonably acceptable
to Landlord, which contract shall call for quarterly maintenance, inspection and
repair of such HVAC Systems.


9.1.2    Tenant will not overload the electrical wiring serving the Premises or
within the Premises, and will install at its expense, subject to the provisions
of this Lease, any additional electrical wiring which may be required in
connection with Tenant's apparatus.


9.1.3    Tenant will repair, at its expense, any damage to the Premises, or to
the Property, arising out of Tenant's use or occupancy thereof, including damage
caused by bringing into the Premises any property for Tenant's use or by the
installation or removal of such property, all regardless of fault, or by whom
such damage shall be caused, unless caused by Landlord, its agents, employees,
or contractors.


9.1.4    If Tenant fails to perform Tenant's obligations under this Section 9.1,
Landlord may enter upon the Premises after ten (10) days' prior written notice
to Tenant (except in the event of an emergency, in which case no notice shall be
required), perform such obligations on Tenant's behalf, and put the Premises in
good order, condition and repair, and Tenant shall promptly pay to Landlord a
sum equal to 115% of the cost thereof within ten (10) days of written demand by
Landlord.


9.2    Conditions Applicable to Repairs and Other Work.    All repairs,
replacements and reconstruction (including, without limitation, all Alterations)
made by or on behalf of Tenant shall be made and performed: (a) at Tenant's cost
and expense and at such time and in such manner as Landlord may reasonably
designate, (b) by contractors or mechanics reasonably approved by Landlord, (c)
at least equal in quality of materials and workmanship to the original work or
installation, (d) in accordance with such reasonable requirements as




--------------------------------------------------------------------------------




Landlord may impose with respect to insurance to be obtained by Tenant in
connection with the proposed work, (e) in accordance with all applicable laws
and regulations of governmental authorities having jurisdiction over the
Premises, and (f) if deemed reasonably appropriate by Landlord, Tenant shall
provide Landlord with as built drawings of such Alterations.


9.3    Landlord's Obligations. Landlord shall be responsible for the performance
of all repair, maintenance and replacement of all structural elements, roof and
exterior walls of the Building, except to the extent such is part of any
Alterations. The cost of: (a) all such repairs and maintenance pursuant to the
first sentence of this Section 9.3 (the "Landlord Repairs") shall be reimbursed
to Landlord as Operating Expenses and (b) all replacements pursuant to the first
sentence of this Section 9.3 shall be paid for by Landlord at its sole cost and
expense, except as otherwise expressly set forth in Section 6.1. Provided,
however, if any such work, maintenance, repairs or replacements are required as
a result of the negligence or misconduct of Tenant or any Tenant Parties,
Tenant's failure to repair and maintain the Premises or the misuse of the
Premises or the Property by Tenant or the Tenant Parties (any of the foregoing,
a "Tenant Necessitated Repair"), Tenant shall reimburse Landlord for all
reasonable costs paid or incurred by Landlord for such work upon demand as
Additional Rent. Landlord shall also be responsible for the performance of
landscaping and snow removal and repairs and maintenance of the exterior parking
areas, sidewalks, truck courts and HVAC Systems that are shared by more than one
occupant of the Building provided that the cost of such activities shall be
reimbursable as Operating Expense.


10.    Liens. Tenant shall keep the Premises and the Property free from any
liens arising out of any work performed or material furnished to or for the
Premises by or for Tenant. If Tenant shall not, within thirty (30) days
following notice of the imposition of any such lien, cause same to be released
of record by payment or posting of a bond satisfactory to Landlord, Landlord, in
addition to all other remedies provided under this Lease and by law, shall have
the right (but not the obligation) to cause the lien to be released by such
means as Landlord shall deem proper, including, without limitation, payment of
the claim giving rise to such lien. All such sums reasonably paid by Landlord
and all expenses incurred by it in connection therewith shall be considered
Additional Rent and shall be payable by Tenant within ten (10) days after
receipt of written demand. Tenant shall indemnify, defend and hold harmless
Landlord and its agents, employees and contractors from and against any damages,
losses or costs arising out of any such claim and from any liens or encumbrances
arising from any work performed by Tenant or on behalf of Tenant in the Premises
or the Property. Tenant's indemnification of Landlord contained in this
Paragraph shall survive the expiration or earlier termination of this Lease. All
of the aforesaid rights of Landlord shall be in addition to any remedies which
either Landlord or Tenant may have available to them at law or in equity.
Notwithstanding anything in this Lease to the contrary, Tenant is not authorized
to act for or on behalf of Landlord as Landlord's agent or otherwise, for any
purposes of constructing improvements, additions or alterations to the Premises.


11.    Subordination.


11.1    This Lease shall be subject and subordinate at all times to (a) all
ground leases or underlying leases that may now exist or hereafter be executed
affecting the Property or any portion thereof, (b) the lien of any mortgage,
deed of trust or other security instrument that may now exist or hereafter be
executed in any amount for which the Property or any portion thereof, any ground
leases or underlying leases, or Landlord's interest or estate therein is
specified as security, and (c) all modifications, renewals, supplements,
consolidations and replacements thereof. If any ground lease or underlying lease
terminates for any reason or any mortgage, deed of trust or other security
instrument is foreclosed or a conveyance in lieu of foreclosure is made for any
reason, Tenant, notwithstanding any subordination, shall attorn to and become
the tenant of the successor in interest to Landlord at the option of such
successor in interest. The provisions of this Section shall be self operative
and no further instrument shall be required to effect the provisions of this
Section. Notwithstanding anything to the contrary contained herein, Landlord
will, as a condition to the subordination of this Lease, provide Tenant with an
executed subordination, non-disturbance and attornment agreement with Landlord's
lender, on customary terms.


11.2    If any mortgage is foreclosed, or Landlord's interest under this Lease
is conveyed or transferred in lieu of foreclosure: neither the mortgagee nor any
person or entity acquiring title to the Property as a result of foreclosure or
trustee's sale, nor any successor or assign of either of the foregoing, shall be
(i) liable




--------------------------------------------------------------------------------




for any default by Landlord, (ii) bound by or liable for any payment of Rent
which may have been made more than thirty (30) days before the due date of such
installment, (iii) subject to any defense or offset which Tenant may have to the
payment of Rent or other performance under this Lease arising from any default
by Landlord, or (iv) bound by any amendment or modification to this Lease made
without the consent of such mortgagee if such mortgagee's consent thereto is
required.


11.3    Within ten (10) days following request by Landlord, Tenant agrees to
execute any documents reasonably required to effectuate the foregoing
subordination or such other reasonable and customary subordination,
non-disturbance and attornment agreement submitted by Landlord to Tenant, which
documents may contain such other terms as any mortgagee or prospective mortgagee
may reasonably require, or to make this Lease prior to the lien of any mortgage,
deed of trust or underlying lease, as the case may be.


11.4    Tenant agrees to simultaneously give to any party holding a mortgage
encumbering the Building, by registered or certified mail, a copy of any notice
of default served upon Landlord provided Tenant has been notified in writing of
the names and addresses of such mortgagee(s) and such parties shall have the
same cure rights as Landlord has under this Lease.


12.    Inability to Perform.    If, by reason of acts of God, governmental
restrictions, strikes, labor disturbances, shortages of materials or supplies,
actions or inactions of governmental authorities or any other cause or event
beyond Landlord's or Tenant's reasonable control (collectively, "Force Majeure
Events"), Landlord or Tenant is unable to furnish or is delayed in furnishing
any utility or service required to be furnished by either party under the
provisions of this Lease, or either party hereto is unable to perform or make or
is delayed in performing or making any installations, decorations, repairs,
alterations, additions or improvements required to be performed or made under
this Lease, no such inability or delay shall impose any liability upon such
non-performing party or provide the other party with any right to offset,
deduction or abatement of Rent by reason of inconvenience or annoyance to such
other party, or otherwise. The terms of this Section 12 shall not be applicable
to or excuse any failing on the part of Tenant to satisfy Tenant's obligations
to pay Rent or other required payments to Landlord.


13.    Destruction.


13.1    Repair. Subject to the provisions of Sections 13.2, 13.3 and 13.4 below,
if any portion of the Building is damaged by fire, earthquake, flood or other
casualty, Landlord shall proceed immediately to make such repairs in accordance
with Section 13.4.


13.2    Tenant's Right to Terminate.    If such damage causes more than fifty
percent (50%) of the Premises to be untenantable by Tenant and, in the
reasonable estimate of an independent architect or contractor, such damage
cannot be repaired within twelve (12) months after the date of the event causing
such damage (under a normal construction schedule not requiring the payment of
overtime or premium), Tenant may terminate this Lease by delivery of written
notice to Landlord within thirty (30) days after the date on which such
architect or contractor's estimate is delivered to Tenant by Landlord. Upon
termination, Rent shall be apportioned as of the date of the damage and,
provided Tenant is not in default, all prepaid Rent shall be repaid to Tenant.
Landlord agrees to provide Tenant with such estimate within thirty (30) days
after Landlord has received written notice of such casualty.


13.3    Landlord's Right to Terminate. If (i) the cost to repair damage to or
destruction of the Property exceeds fifty percent (50%) of replacement cost of
the Building and other improvements on the Property for a casualty of the type
covered by the insurance required to be carried under Section 14.5, or (ii) the
Premises or any other portion of the Property is damaged by a casualty not of
the type covered by the insurance required to be carried under Section 14.5 and
the amount by which the cost to repair such damage exceeds available insurance
proceeds, if any, is greater than fifteen percent (15%) of the then replacement
cost of the Building and other improvements on the Property, or (iii) such
damage cannot be repaired within twelve (12) months after the casualty (under a
normal construction schedule not requiring the payment of overtime or premium),
Landlord may terminate this Lease on twenty (20) days notice to Tenant by
delivery of written notice to Tenant within forty-five (45) days after the date




--------------------------------------------------------------------------------




of the casualty. Upon termination, Rent shall be apportioned as of the date of
the damage and all prepaid Rent shall be repaid to Tenant (less the amount
necessary to cure any monetary default of Tenant under this Lease existing as of
the date of termination).


13.4    Extent of Repair Obligations. If this Lease is not terminated,
Landlord's repair obligation shall extend to the structure of the Building and
all improvements insured by Landlord in accordance with Section 14.5 below
(except those constructed or installed by Tenant, if any, completed after the
date of this Lease, and the Tenant Owned Property) in the Premises at the date
possession of the Premises was delivered to Tenant, and Tenant shall repair all
other portions of the Premises (including, without limitation, Alterations and
Tenant Owned Property). All such repairs shall be performed in a good and
workmanlike manner, with due diligence, and shall restore the items repaired to
substantially the same usefulness and construction as existed immediately before
the damage. All work by Tenant shall be performed in accordance with the
requirements of Section 9.2 above. In the event of any termination of this
Lease, the proceeds from any insurance paid by reason of damage to or
destruction of the Property or any portion thereof, or any other element,
component or property insured by Landlord (exclusive of proceeds for damage to
Tenant Owned Property), shall belong to and be paid to Landlord.


13.5    Adjustment of Rent.    If a casualty renders all or part of the Premises
untenantable, Rent shall proportionately abate commencing on the date of the
casualty and ending when the Premises are delivered to Tenant with Landlord's
restoration obligation substantially complete. The extent of the abatement shall
be based upon the portion of the Premises rendered untenantable, inaccessible or
unfit for use in a reasonable business manner for the purposes stated in this
Lease.


13.6    Mutual Waiver of Subrogation. Notwithstanding anything to the contrary
in this Lease, other than with respect to Tenant Necessitated Repairs, Landlord
and Tenant mutually waive their respective rights of recovery against each other
and each other's officers, directors, constituent partners, agents and
employees, and Tenant waives such rights against each lessor under any ground or
underlying lease and each lender under any mortgage or deed of trust or other
lien encumbering the Property or any portion thereof or interest therein, to the
extent any loss is or would be covered by fire, extended coverage, and other
property insurance policies required to be carried under this Lease or otherwise
carried by the waiving party, and the rights of the insurance carriers of such
policy or policies to be subrogated to the rights of the insured under the
applicable policy. Each party shall cause its insurance policy to be endorsed to
evidence compliance with such waiver.


14.    Insurance.


14.1    Insurance on Tenant's Property.    Tenant shall procure at its cost and
expense and keep in effect during the Term insurance coverage for all risks of
physical loss or damage insuring the full replacement value of Alterations,
Tenant's trade fixtures, furnishings, equipment, plate glass, signs and all
other items of Tenant Owned Property and other personal property of Tenant.
Landlord shall not be liable for any damage or damages of any nature whatsoever
to persons or property caused by explosion, fire, theft or breakage, vandalism,
falling plaster, by sprinkler, drainage or plumbing systems, or air conditioning
equipment, by the interruption of any public utility or service, by steam, gas,
electricity, water, rain or other substances leaking, issuing or flowing into
any part of the Premises, by natural occurrence, acts of the public enemy, riot,
strike, insurrection, war, court order, requisition or order of governmental
body or authority, or by anything done or omitted to be done by any tenant,
occupant or person in the Building, it being agreed that Tenant shall be
responsible for obtaining appropriate insurance to protect its interests.


14.2    Tenant's Liability Insurance. Tenant shall procure at its cost and
expense and maintain throughout the Term comprehensive commercial general
liability insurance applicable to the Premises with a minimum combined single
limit of liability of Two Million Dollars ($2,000,000), statutory worker's
compensation insurance, and employer's liability insurance with a One Million




--------------------------------------------------------------------------------




Dollar ($1,000,000) minimum limit covering all of Tenant's employees. Such
liability insurance shall include, without limitation, products and completed
operations liability insurance, fire and legal liability insurance, and such
other coverage as Landlord may reasonably require from time to time. At
Landlord's request Tenant shall increase such insurance coverage to a level that
is commercially reasonably required by Landlord.


14.3    Form of Policies.    Tenant's insurance shall be issued by companies
authorized to do business in the State of Nevada. Tenant shall have the right to
provide insurance coverage pursuant to blanket policies obtained by Tenant if
the blanket policies expressly afford coverage required by this Section 14. All
insurance policies required to be carried by Tenant under this Lease (except for
worker's compensation insurance) shall (i) name Landlord, and any other
reasonable number of parties designated by Landlord as additional insureds, (ii)
as to liability coverages, be written on an "occurrence" basis, (iii) provide
that Landlord shall receive thirty (30) days notice from the insurer before any
cancellation or change in coverage, and (iv) contain a provision that no act or
omission of Tenant shall affect or limit the obligation of the insurer to pay
the amount of any loss sustained. Each such policy shall contain a provision
that such policy and the coverage evidenced thereby shall be primary and
non-contributing with respect to any policies carried by Landlord. Tenant shall
deliver reasonably satisfactory evidence of such insurance to Landlord on or
before the date Tenant first enters or occupies the Premises, and thereafter at
least thirty (30) days before the expiration dates of expiring policies.
Notwithstanding the foregoing, if any such insurance expires without having been
renewed by Tenant, Landlord shall have the option, in addition to Landlord's
other remedies to procure such insurance for the account of Tenant immediately
and without notice to Tenant, and the cost thereof shall be paid to Landlord as
Additional Rent. The limits of the insurance required under this Lease shall not
limit liability of Tenant.


14.4    Compliance with Insurance Requirements. Tenant shall not do anything, or
suffer or permit anything to be done, in or about the Premises that shall
invalidate or be in conflict with the provisions of any fire or other insurance
policies covering the Building. Tenant, at Tenant's expense, shall comply with,
and shall cause all occupants of the Premises to comply with, all applicable
customary rules, orders, regulations or requirements of any board of fire
underwriters or other similar body.


14.5    Landlord's Insurance.    Landlord will purchase and maintain a standard
policy of "all risk" insurance with customary exclusions covering the Building
in the full replacement cost of the Building, together with rent loss insurance
and windstorm coverage (on a full replacement cost basis). Landlord will
purchase and maintain broad form commercial general liability insurance with a
minimum combined single limit of liability of at least Two Million Dollars
($2,000,000), written by companies authorized to do business in the State of
Nevada. All costs of insurance carried by Landlord and referred to in this
Section or otherwise will constitute Operating Expenses.


15.    Eminent Domain.


15.1    Effect of Taking.    If all of the Premises is condemned or taken in any
permanent manner before or during the Term for any public or quasi-public use,
or any permanent transfer of the Premises is made in avoidance of an exercise of
the power of eminent domain (each of which events shall be referred to as a
"taking"), this Lease shall automatically terminate as of the date of the
vesting of title as a result of such taking. If a part of the Premises is so
taken, this Lease shall automatically terminate as to the portion of the
Premises so taken as of the date of the vesting of title as a result of such
taking. If such portion of the Property is taken as to render the balance of the
Premises unusable by Tenant for the Permitted Use, as reasonably determined by
Tenant and Landlord, this Lease may be terminated by Landlord or Tenant, as of
the date of the vesting of title as a result of such taking, by written notice
to the other party given within sixty (60) days following notice to Landlord of
the date on which said vesting




--------------------------------------------------------------------------------




will occur. If this Lease is not terminated as a result of any taking, Landlord
shall restore the Building to an architecturally whole unit; provided, however,
that Landlord shall not be obligated to expend on such restoration more than the
amount of condemnation proceeds actually received by Landlord.


15.2    Award.    Landlord shall be entitled to the entire award for any taking,
including, without limitation, any award made for the value of the leasehold
estate created by this Lease. No award for any partial or entire taking shall be
apportioned, and Tenant hereby assigns to Landlord any award that may be made in
any taking, together with any and all rights of Tenant now or hereafter arising
in or to such award or any part thereof; provided, however, that nothing
contained herein shall be deemed to give Landlord any interest in or to require
Tenant to assign to Landlord any separate award made to Tenant for its
relocation expenses, the taking of personal property and fixtures belonging to
Tenant, the unamortized value of improvements made or paid for by Tenant or the
interruption of or damage to Tenant's business.


15.3    Adjustment of Rent. In the event of a partial taking that does not
result in a termination of this Lease as to the entire Premises, Base Rent and
Additional Rent shall be equitably adjusted in relation to the portions of the
Premises and Building taken or rendered unusable by such taking.


15.4    Temporary Taking.    If all or any portion of the Premises is taken for
a limited period of time before or during the Term, this Lease shall remain in
full force and effect; provided, however, that Rent shall abate during such
limited period in proportion to the portion of the Premises taken by such
taking. Landlord shall be entitled to receive the entire award made in
connection with any such temporary taking; provided, however, that nothing
contained herein shall be deemed to give Landlord any interest in or to require
Tenant to assign to Landlord any separate award made to Tenant for its
relocation expenses, the taking of personal property and fixtures belonging to
Tenant, the unamortized value of improvements made or paid for by Tenant or the
interruption of or damage to Tenant's business. Any temporary taking of all or a
portion of the Premises which continues for six (6) months shall be deemed a
permanent taking of the Premises or such portion.
16.    Assignment; Subleasing.


16.1    Consent Required.    Neither Tenant nor any sublessee or assignee of
Tenant, directly or indirectly, voluntarily or by operation of law, shall sell,
assign, encumber, mortgage, pledge or otherwise transfer or hypothecate all or
any part of the Premises or Tenant's leasehold estate hereunder (each such act
is referred to as an "Assignment" ), or sublet the Premises or any portion
thereof or permit the Premises to be occupied by anyone other than Tenant (each
such act is referred to as a "Sublease"), without Landlord's prior written
consent in each instance, which consent will not be unreasonably withheld,
conditioned or delayed; provided, however, that Landlord may withhold consent to
an encumbrance, mortgage or pledge of Tenant's leasehold estate hereunder in its
sole discretion. Any Assignment or Sublease that is not in compliance with this
Section 16 shall be void. At the option of Landlord, any Assignment that is not
in compliance with this Section 16 shall constitute a material default by Tenant
under this Lease. The acceptance of Rent by Landlord from a proposed assignee,
sublessee or occupant of the Premises shall not constitute consent to such
Assignment or Sublease by Landlord. Fifty percent (50%) of the Excess Assignment
Consideration which is attributable to this Lease in connection with any
Assignment, and fifty percent (50%) of the Excess Sublease Rent, shall be
payable to Landlord as Additional Rent, except that the terms of this sentence
shall not apply to any assignment or sublease that is permitted by Section 16.5
below without Landlord's consent. The right to such amounts is expressly
reserved from the grant of Tenant's leasehold estate for the benefit of
Landlord.


16.2    Notice. Any request by Tenant for Landlord's consent to a specific
Assignment or Sublease shall include (a) the name of the proposed assignee,
sublessee or occupant, (b) the nature of the




--------------------------------------------------------------------------------




proposed assignee's sublessee's or occupant's business to be carried on in the
Premises, (c) a copy of the proposed Assignment or Sublease, and (d) such
financial information (in the event of an Assignment) and such other information
as Landlord may reasonably request concerning the proposed assignee, sublessee
or occupant or its business. Landlord shall respond in writing, stating the
reasons for any disapproval, within fifteen (15) business days after receipt of
all information reasonably necessary to evaluate the proposed Assignment or
Sublease.


16.3    No Release. No consent by Landlord to any Assignment or Sublease by
Tenant, and no specification in this Lease of a right of Tenant to make any
Assignment or Sublease, shall relieve Tenant of any obligation to be performed
by Tenant under this Lease, whether arising before or after (a) the Assignment
or Sublease or (b) any extension of the Term (pursuant to exercise of an option
granted in this Lease). The consent by Landlord to any Assignment or Sublease
shall not relieve Tenant or any successor of Tenant from the obligation to
obtain Landlord's express written consent to any other Assignment or Sublease.


16.4    Cost of Processing Request. Tenant shall pay to Landlord the reasonable
amount of Landlord's cost of processing every proposed Assignment or Sublease,
including without limitation reasonable legal review fees and expenses, together
with the reasonable amount of all direct and indirect expenses incurred by
Landlord arising from any assignee, occupant or sublessee taking occupancy
(including, without limitation, security service, janitorial and cleaning
service, and rubbish removal service) up to an amount not to exceed $2,500 in
any one instance.
16.5    Corporate or Partnership Transfers.    Notwithstanding the foregoing,
provided that (i) Tenant is not in default under this Lease, and (ii) no such
transaction is undertaken with the intent of circumventing Tenant's liability
under this Lease, Tenant may assign this Lease to any affiliate or subsidiary of
Tenant or in connection with a merger or other consolidation of Tenant and may
sublease all or some portion of the Premises to an affiliate or subsidiary of
Tenant without Landlord's consent provided: (a) Tenant shall remain liable
hereunder; (b) Tenant provides reasonable prior written notice to Landlord of
such Assignment or Sublease; (c) after such transaction is effected, the
tangible net worth (excluding goodwill) of the tenant under this Lease is equal
to or greater than the tangible net worth of Tenant as of the date of this
Lease; and (d) Landlord shall have received an executed copy of all
documentation effecting such transfer on or before its effective date.


16.6    Assumption of Obligations. Each assignee or other transferee of Tenant's
interest under this Lease, other than Landlord, shall assume all obligations of
Tenant under this Lease and shall be and remain liable jointly and severally
with Tenant for the payment of Base Rent and Additional Rent, and for the
performance of all the terms, covenants, conditions and agreements contained in
this Lease which are to be perfonned by Tenant. Each sublessee of all or any
portion of the Premises shall agree in writing for the benefit of Landlord (a)
to comply with and agree to the provisions of this Lease, and (b) that such
sublease (and all further subleases of any portion of the Premises) shall
terminate upon any termination of this Lease, regardless of whether or not such
termination is voluntary. No Assignment or Sublease shall be valid or effective
unless the assignee or sublessee or Tenant shall deliver to Landlord a fully­
executed counterpart of the Assignment or Sublease and an instrument that
contains a covenant of assumption by the assignee or agreement of the sublessee,
reasonably satisfactory in substance and form to Landlord, consistent with the
requirements of this Section 16.6. The failure or refusal of the assignee to
execute such instrument of assumption or of the sublessee to execute the
agreement described above shall not release or discharge the assignee or
sublessee from its obligations that would have been contained in such instrument
or agreement, all of which obligations shall run automatically to such assignee
or sublessee.






--------------------------------------------------------------------------------




16.7    Invalid Assignment and Subleases.    Notwithstanding anything to the
contrary contained in this Section 16, in no event may Tenant enter into an
Assignment or Sublease if, at the time of such Assignment or Sublease, Tenant is
in default under this Lease.


17.    Utilities and Services.


17.l    Utilities.    Tenant shall pay to Landlord, as Additional Rent, Tenant's
Proportionate Share of all electric, gas, water and sewer utilities consumed at
the Property that are not separately metered. Tenant shall pay directly to the
providing utility companies all utilities that are separately metered to the
Premises.


17.2    Certain Services.    Tenant shall contract separately for the provision,
at Tenant's sole cost, of janitorial service and trash removal for the Premises
and Landlord will have no obligation to provide any such services to the
Premises.


17.3    Involuntary Cessation of Services. Landlord reserves the right, without
any liability to Tenant and without affecting Tenant's covenants and obligations
hereunder, to stop service of any or all of the HVAC Systems, electric,
sanitary, and other systems serving the Premises, or to stop any other services
required by Landlord under this Lease, whenever and for so long as may be
necessary by reason of (i) accidents, emergencies, strikes, or the making of
repairs or changes which Landlord, in good faith, deems necessary or (ii) any
other cause beyond Landlord's reasonable control. No such interruption of
service shall be deemed an eviction or disturbance of Tenant's use and
possession of the Premises or any part thereof, or render Landlord liable to
Tenant for damages, or relieve Tenant from performance of Tenant's obligations
under this Lease, including, but not limited to, the obligation to pay Rent;
provided, however, that if any interruption of services persists for a period in
excess of two (2) consecutive business days Tenant shall, as Tenant's sole
remedy, be entitled to a proportionate abatement of Rent to the extent, if any,
of any actual loss of use of the Premises by Tenant.


18.    Default.


18.1    Events of Default by Tenant. Except as otherwise provided in this Lease,
the failure to perform or honor any covenant, condition or other obligation of
Tenant or the failure of any representation made by Tenant under this Lease
shall constitute a default by Tenant upon expiration of the applicable grace
period, if any. Tenant shall have a period of five (5) days from the date it
receives written notice from Landlord that any payment of Rent is due within
which to cure any default in the payment of Rent. Except as otherwise provided
in Section 19, Tenant shall have a period of thirty (30) days from the date of
written notice from Landlord within which to cure any other default under this
Lease; provided, however, that with respect to any default (other than a default
which can be cured by the payment of money) that cannot reasonably be cured
within thirty (30) days, the default shall not be deemed to be uncured if Tenant
commences to cure within thirty (30) days from Landlord's notice, continues to
prosecute diligently the curing of such default and actually cures such default
within ninety (90) days after Landlord's notice. Notwithstanding anything
contained in this Section 18.1, Landlord shall not be obligated to provide
Tenant with notice of substantially similar defaults more than two (2) times in
any twelve (12) month period.


18.2    Remedies. Upon the occurrence of a default by Tenant that is not cured
by Tenant within the applicable grace periods specified in Section 18.1,
Landlord shall have all of the following rights and remedies in addition to all
other rights and remedies available to Landlord at law or in equity:


18.2.1 The right to terminate Tenant's right to possession of the Premises and
to recover (i) all Rent which shall have accrued and remain unpaid through the
date of termination; plus (ii) the amount by which the unpaid Rent for the
balance of the Term, discounted to present value at the Prime Rate then in
effect, shall exceed the then fair rental value of the Premises for the balance
of the Term (assuming reasonable allowance for downtime and free rent prior to
the commencement of such fair market rent), similarly discounted, plus (iii)




--------------------------------------------------------------------------------




any other amount necessary to compensate Landlord for all the damages caused by
Tenant's failure to perform its obligations under this Lease (including, without
limitation, reasonable attorneys' and accountants' fees, costs of alterations of
the Premises, interest costs and brokers' fees incurred upon any reletting of
the Premises).


18.2.2    The right to continue the Lease in effect after Tenant's breach and
recover Rent as it becomes due. Acts of maintenance or preservation, efforts to
relet the Premises or the appointment of a receiver upon Landlord's initiative
to protect its interest under this Lease shall not of themselves constitute a
termination of Tenant's right to possession.


18.2.3    The right and power to enter the Premises and remove therefrom all
persons and property, to store such property in a public warehouse or elsewhere
at the cost of and for the account of Tenant, and to sell such property and
apply the proceeds therefrom pursuant to applicable law. In such event, Landlord
may from time to time sublet the Premises or any part thereof for such term or
terms (which may extend beyond the Term) and at such rent and such other terms
as Landlord in its sole discretion may deem advisable, with the right to make
alterations and repairs (in character substantially similar to those commonly
made in warehouse and distribution facilities in the Reno area) to the Premises.
Upon each such subletting, rents received from such subletting shall be applied
by Landlord, first, to payment of any costs of such subletting (including,
without limitation, reasonable attorneys' and accountants' fees, costs of
alterations of the Premises, interest costs, and brokers' fees) and of any such
alterations and repairs; second, to payment of Base Rent and Additional Rent due
and unpaid hereunder; and the residue, if any, shall be held by Landlord and
applied in payment of future Base Rent and Additional Rent as they become due.
If any rental or other charges due under such sublease shall not be promptly
paid to Landlord by the sublessees, or if such rentals received from such
subletting during any month are less than Base Rent and Additional Rent to be
paid during that month by Tenant, Tenant shall pay any such deficiency to
Landlord the costs of such subletting (including, without limitation, attorneys'
and accountants' fees, costs of alterations of the Premises, interest costs and
brokers' fees), and any other amounts due Landlord under this Section 18.2. Such
deficiency shall be calculated and paid monthly. No taking possession of the
Premises by Landlord shall be construed as an election on its part to terminate
this Lease unless a written notice of such intention is given to Tenant.
Landlord's subletting the Premises without termination shall not constitute a
waiver of Landlord's right to elect to terminate this Lease for such previous
breach.


18.2.4    The right to have a receiver appointed for Tenant, upon application by
Landlord, to take possession of the Premises, to apply any rental collected from
the Premises and to exercise all other rights and remedies granted to Landlord
pursuant to this Section.


18.2.5    The right to specific performance of any or all of Tenant's
obligations under this Lease, and to damages for delay in or failure of such
performance.


18.2.6    Landlord shall use reasonable efforts to mitigate damages resulting
from a default by Tenant, as required by applicable law.


18.3    Remedies Cumulative.    The exercise of any remedy provided by law or
the provisions of this Lease shall not exclude any other remedies unless they
are expressly excluded by this Lease. Tenant hereby waives any right of
redemption or relief from forfeiture following termination of, or exercise of
any remedy by Landlord with respect to, this Lease.


18.4    Events of Default by Landlord and Tenant's Remedies.    The failure by
Landlord to observe or perform any of the covenants, conditions, or provisions
of this Lease to be observed or performed by Landlord, where such failure shall
continue for a period of thirty (30) days after written notice thereof




--------------------------------------------------------------------------------




by Tenant to Landlord, shall be deemed to be a default by Landlord under this
Lease; provided, however, that if the nature of Landlord's default is such that
more than thirty (30) days are reasonably required for its cure, then Landlord
shall not be deemed to be in default if Landlord commences such cure within said
thirty (30) day period and thereafter diligently prosecutes such cure to
completion. In the event of a default by Landlord beyond applicable cure
periods, Tenant shall have the right, at its election, to: (a) sue for damages
directly resulting from such default by Landlord; or (b) perform the obligations
described in the notice in which case Landlord shall reimburse Tenant for the
reasonable cost of the performance of such obligations within thirty (30) days
after Tenant's submission of an invoice therefor. If Tenant elects to proceed
under clause (b) above, then the Landlord's default shall be deemed to have been
cured when Tenant's expense has been reimbursed in full. In the event Tenant
commences a suit for damages sustained by reason of a Landlord default and
prevails in such suit and obtains a final, non-appealable judgment with respect
to such suit, Tenant may then set-off the amount of such judgment against the
amounts due to Landlord under this Lease. Tenant shall have no other right to
set-off.


18.5    Limitation of Landlord's Liability. None of Landlord's covenants,
undertakings or agreements under this Lease is made or intended as personal
covenants, undertakings or agreements by Landlord, or by any of Landlord's
shareholders, directors, officers, trustees or constituent partners. All
liability for damage or breach or nonperformance by Landlord shall be
collectible only out of Landlord's interest from time to time in the Property,
and no personal liability is assumed by nor at any time may be asserted against
Landlord or any of Landlord's shareholders, directors, officers, trustees or
constituent partners; provided, however, that notwithstanding anything to the
contrary set forth herein, in no event shall Landlord be liable for punitive,
consequential, special, incidental or indirect damages.


18.6    Transfer of Landlord's Interest.    Upon the sale or other conveyance or
transfer of Landlord's interest in the Property, the transferor shall be
relieved of all covenants and obligations of Landlord arising under this Lease
from and after the closing of such sale, conveyance or transfer, provided the
transferee assumes the obligations of Landlord under this Lease from and after
the date of transfer.


19.    Insolvency or Bankruptcy.    The occurrence of any of the following
shall, at Landlord's option, constitute a breach of this Lease by Tenant: (i)
the appointment of a receiver to take possession of all or substantially all of
the assets of Tenant or the Premises, (ii) an assignment by Tenant for the
benefit of creditors, (iii) any action taken or suffered by Tenant under any
insolvency, bankruptcy, reorganization, moratorium or other debtor relief act or
statute, whether now existing or hereafter amended or enacted, (iv) the filing
of any voluntary petition in bankruptcy by Tenant, or the filing of any
involuntary petition by Tenant's creditors, which involuntary petition remains
undischarged for a period of ninety (90) days, (v) the attachment, execution or
other judicial seizure of all or substantially all of Tenant's assets or the
Premises, if such attachment or other seizure remains undismissed or
undischarged for a period of sixty (60) days after the levy thereof, (vi) the
admission of Tenant in writing of its inability to pay its debts as they become
due, (vii) the filing by Tenant of any answer admitting or failing timely to
contest a material allegation of a petition filed against Tenant in any
proceeding seeking reorganization, arrangement, composition, readjustment,
liquidation or dissolution of Tenant or similar relief, (viii) if within sixty
(60) days after the commencement of any proceeding against Tenant seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any present or future statute, law or regulation, such
proceeding shall not have been dismissed, or (ix) the occurrence of any of the
foregoing with respect to any guarantor of Tenant's obligations under this
Lease. Upon the occurrence of any such event or at any time thereafter, Landlord
may elect to exercise any of its remedies under Section 18 above or any other
remedy available at law or in equity. In no event shall this Lease be assigned
or assignable by operation of law or by voluntary or involuntary bankruptcy
proceedings or otherwise, and in no event shall this Lease or any rights or
privileges under this Lease be an asset of Tenant under any bankruptcy,
insolvency or reorganization proceedings. If, upon the occurrence of any of the
events enumerated above, under applicable law Tenant or the trustee in
bankruptcy has the right to affirm this Lease and continue to perform the
obligations of Tenant under this Lease, Tenant or such trustee, in such time
period as may be permitted by the bankruptcy court having jurisdiction, shall
cure all defaults of Tenant outstanding under this Lease as of the date of the
affirmance of this Lease and provide to Landlord such adequate assurances as may
be necessary to ensure Landlord of the continued performance of Tenant's
obligations under this Lease. Notwithstanding the provisions of Section 18.1,
there shall be no cure periods for any breach or default under this




--------------------------------------------------------------------------------




Section 19 except as expressly provided in this Section 19.


20.    Fees and Expenses; Indemnity; Payment.


20.l    Landlord's Right to Remedy Defaults.    If Tenant shall default in the
performance of any of its obligations under this Lease after notice and
expiration of the applicable cure period, Landlord, at any time thereafter and
without additional notice, may remedy such default for Tenant's account and at
Tenant's reasonable expense, without waiving any other rights or remedies of
Landlord with respect to such default. Notwithstanding the foregoing, Landlord
shall have the right to cure any failure by Tenant to perform any of its
obligations under this Lease without notice to Tenant if such failure results in
an immediate threat to life or safety of any person. Notwithstanding anything
contained in this Lease, Landlord shall not be liable for, and there shall be no
abatement of Rent with respect to, any injury to or interference with Tenant's
business arising from the exercise by Landlord of its rights under this Section
20.1, provided, however, Landlord will use reasonable care in exercising its
rights under this section.


20.2    Indemnity.    Tenant shall indemnify, defend and hold Landlord harmless
from and against any and all claims, losses, costs, liabilities, damages and
expenses including, without limitation, penalties, fines and reasonable
attorneys' fees, to the extent incurred in connection with or arising from the
use or occupancy or manner of use or occupancy of the Premises or any injury or
damage caused by Tenant, Tenant Parties or any person occupying the Premises
through Tenant. Landlord will use reasonable efforts to coordinate a mutually
agreeable time with Tenant for any such entry on the Premises. Landlord shall
indemnify, defend and hold Tenant harmless from and against any and all claims,
losses, costs, liabilities, damages and expenses including, without limitation,
penalties, fines and reasonable attorneys' fees, to the extent incurred in
connection with or arising from (a) any injury or damage caused by any negligent
or willful acts of any or all of Landlord; (b) the presence of Hazardous
Substances introduced in, on, under or about the Premises as a result of the
actions of Landlord or its agents, employees, representatives or contractors; or
(c) a default by Landlord under this Lease. Nothing contained in this Section
20.2 shall be deemed to exculpate Landlord from, or indemnify Landlord for,
Landlord's negligent or willful acts or omissions. The terms of this Section
20.2 shall survive the expiration or sooner termination of this Lease.


20.3    Interest on Past Due Obligations. Unless otherwise specifically provided
herein, any amount due from Tenant to Landlord under this Lease which is not
paid within ten (10) days after written notice from Landlord shall bear interest
from the due date until paid at the Default Rate.


21.    Access to Premises.    Landlord reserves for itself and its agents,
employees and independent contractors the right to enter the Premises upon at
least twenty-four (24) hours notice to inspect the Premises, to supply any
service to be provided by Landlord to Tenant, to prospective purchasers,
mortgagees, beneficiaries or (no earlier than twelve (12) months prior to the
expiration of this Lease) tenants, to post notices of nonresponsibility, to
determine whether Tenant is complying with its obligations under this Lease, and
to alter, improve or repair the Premises or any other portion of the Building.
Landlord's right to enter the Premises shall include the right to grant
reasonable access to the Premises to governmental or utility employees. Landlord
may erect, use and maintain scaffolding, pipes, conduits and other necessary
structures in and through the Premises or any other portion of the Building
where reasonably required by the character of the work to be performed in making
repairs or improvements, provided that the entrance to the Premises shall not be
blocked or access interfered with thereby, and that there is no unreasonable
interference with the business of Tenant. In the event of an emergency, Landlord
shall have the right to enter the Premises at any time on oral notice. Except to
the extent caused by Landlord's gross negligence or willful misconduct, Tenant
waives any claim for damages for any injury or inconvenience to or interference
with Tenant's business, any loss of occupancy or quiet enjoyment of the
Premises, any right to abatement of Rent, or any other loss occasioned by
Landlord's exercise of any of its rights under this Section 21. Any entry to the
Premises or portions thereof obtained by Landlord in accordance with this
Section 21 shall not be construed or deemed to be a forcible or unlawful entry
into, or a detainer of, the Premises, or an eviction, actual or constructive, of
Tenant from the Premises or any portion thereof. Landlord shall perform any work
pursuant to this Section 21 in a manner designed to cause as little interference
with Tenant's use of the Premises as is reasonably practical, provided, however,
that Landlord and Tenant shall cooperate as to the timing and staging of any
such work. To the extent reasonably practicable, any entry shall occur during
normal business hours.




--------------------------------------------------------------------------------






22.    Notices.    Except as otherwise expressly provided in this Lease, any
payment required to be made and any bills, statements, notices, demands,
requests or other communications given or required to be given under this Lease
shall be effective only if rendered or given in writing, sent by personal
delivery, registered or certified mail, return receipt requested, or by
overnight courier service, addressed (a) to Tenant at Tenant's Address, (b) to
Landlord at Landlord's Address, or (c) to such other address as either Landlord
or Tenant may designate as its new address for such purpose by notice given to
the other in accordance with the provisions of this Section 22. Any such bill,
statement, notice, demand, request or other communication shall be deemed to
have been rendered or given on the date of receipt or refusal to accept
delivery.


23.    No Waiver.     Neither this Lease nor any term or provision of this Lease
may be waived, and no breach thereof shall be waived, except by a written
instrument signed by the party against which the enforcement of the waiver is
sought. No failure by Landlord or Tenant to insist upon the strict performance
of any obligation of the other party under this Lease or to exercise any right,
power or remedy consequent upon a breach thereof, no acceptance of full or
partial Base Rent or Additional Rent during the continuance of any such breach,
no course of conduct between Landlord and Tenant, and no acceptance of the keys
or to possession of the Premises before the termination of the Term by Landlord
or any employee of Landlord shall constitute a waiver of any such breach or a
waiver or modification of any term, covenant or condition of this Lease or
operate as a surrender of this Lease. No waiver of any breach shall affect or
alter this Lease, but each and every term, covenant and condition of this Lease
shall continue in full force and effect with respect to any other then-existing
or subsequent breach thereof. No payment by Tenant or receipt by Landlord of a
lesser amount than the aggregate of all Base Rent and Additional Rent then due
under this Lease shall be deemed to be other than on account of the first items
of such Base Rent and Additional Rent then accruing or becoming due, unless
Landlord elects otherwise. No endorsement or statement on any check and no
letter accompanying any check or other payment of Base Rent or Additional Rent
in any such lesser amount and no acceptance by Landlord of any such check or
other payment shall constitute an accord and satisfaction. Landlord may accept
such check or payment without prejudice to Landlord's right to recover the
balance of such Base Rent or Additional Rent or to pursue any other legal
remedy.


24.    Estoppel Certificates. Either party, at any time and from time to time,
within ten (10) business days after written request from the other, shall
execute, acknowledge and deliver to the other party, addressed to the other
party and any prospective purchaser, ground or underlying lessor or mortgagee or
beneficiary of any part of the Property, an estoppel certificate in form and
substance reasonably designated by the other party. It is intended that any such
certificate may be relied upon by the party receiving the same and any
prospective purchaser, investor, ground or underlying lessor or mortgagee or
deed of trust beneficiary of all or any part of the Property.


25.    Rules and Regulations.    Tenant shall faithfully observe and comply with
and cause all of its employees and invitees to observe and comply with all
reasonable rules and regulations which may from time to time be put into effect
by Landlord. In the event of any conflict between any such rule or regulation
and this Lease, this Lease shall govern.


26.    Tenant's Taxes.    In addition to all other sums to be paid by Tenant
under this Lease, Tenant shall pay, before delinquency, any and all taxes levied
or assessed during the Term, whether or not now customary or within the
contemplation of the parties, (a) upon, measured by or reasonably attributable
to Tenant's improvements, equipment, furniture, fixtures and other personal
property located in the Premises, (b) upon or measured by Base Rent or
Additional Rent, or both, payable under this Lease, including without limitation
any sales, gross receipts or excise tax levied upon or measured by Base Rent or
Additional Rent by any governmental body having jurisdiction with respect to the
receipt of such rental; (c) upon or with respect to the possession, leasing,
operation, management, maintenance, alteration, repair, use or occupancy by
Tenant of the Premises or any portion thereof; or (d) upon this transaction or
any document to which Tenant is a party creating or transferring an interest or
an estate in the Premises. Tenant shall reimburse Landlord upon demand for any
and all such taxes paid or payable by Landlord (other than state and federal
personal or corporate income taxes measured by the net income of Landlord from
all sources). Notwithstanding anything to the contrary in this Section 26,
Tenant shall have the right to contest any taxes payable by Tenant under this
Section provided that Tenant, at its sole cost and expense,




--------------------------------------------------------------------------------




diligently undertakes and pursues any such contest in appropriate proceedings,
indemnifies Landlord against and holds Landlord harmless from all loss or
damages that Landlord shall suffer by reason of such contest, and does not
permit any lien to be placed on the Building or any part thereof or interest
therein.


27.    Miscellaneous.


27.1    Annual Financial Statements. Within ten (10) days following the request
of Landlord, at any time during the Term that Tenant is not a "publicly traded
company" (i.e., ownership interests are listed on a public securities exchange),
then Tenant shall furnish to Landlord financial statements, in form and
substance satisfactory to Landlord, showing the complete results of such
entity's operations for its immediately preceding fiscal year, certified as true
and correct by a certified public accountant (or the officer of Tenant with
primary responsibility as to financial matters if Tenant's financial statements
are not audited or reviewed by a certified public accountant) and prepared in
accordance with generally accepted accounting principles applied on a consistent
basis from year to year.


27.2    References. All personal pronouns used in this Lease, whether used in
the masculine, feminine or neuter gender, shall include all other genders; the
singular shall include the plural, and vice versa. The use herein of the word
"including" or "include" when following any general statement, term or matter
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as "without limitation",
or "but not limited to," or words of similar import) is used with reference
thereto. All references to "mortgage" and "mortgagee" shall include deeds of
trust and beneficiaries under deeds of trust, respectively. All Exhibits
referenced and attached to this Lease are incorporated in this Lease by this
reference. The captions preceding the Sections of this Lease have been inserted
solely as a matter of convenience, and such captions in no way define or limit
the scope or intent of any provision of this Lease.


27.3    Successors and Assigns. The terms, covenants and conditions contained in
this Lease shall bind and inure to the benefit of Landlord and Tenant and,
except as otherwise provided herein, their respective personal representatives
and successors and assigns; provided, however, that upon the sale, assignment or
transfer by Landlord (or by any subsequent Landlord) of its interest in the
Building as owner or lessee, including, without limitation, any transfer upon or
in lieu of foreclosure or by operation of law, Landlord (or subsequent Landlord)
shall be relieved from all subsequent obligations or liabilities under this
Lease, and all obligations subsequent to such sale, assignment or transfer (but
not any obligations or liabilities that have accrued prior to the date of such
sale, assignment or transfer) shall be binding upon the grantee, assignee or
other transferee of such interest. Any such grantee, assignee or transferee, by
accepting such interest, shall be deemed to have assumed such subsequent
obligations and liabilities.


27.4    Severability. If any provision of this Lease or the application thereof
to any person or circumstance shall, to any extent, be invalid or unenforceable,
the remainder of this Lease, or the application of such provision to persons or
circumstances other than those as to which it is invalid or unenforceable, shall
not be affected thereby, and each provision of this Lease shall remain in effect
and shall be enforceable to the full extent permitted by law.


27.5    Construction.    This Lease shall be governed by and construed in
accordance with the laws of the State in which the Building is located, without
regard for such State's choice of law requirements.


27.6    Integration. The terms of this Lease (including, without limitation, the
Exhibits to this Lease) are intended by the parties as a final expression of
their agreement with respect to such terms as are included in this Lease and may
not be contradicted by evidence of any prior or contemporaneous agreement,
arrangement, understanding or negotiation (whether oral or written). The parties
further intend that this Lease constitutes the complete and exclusive statement
of its terms, and no extrinsic evidence whatsoever may be introduced in any
judicial proceeding involving this Lease. Neither Landlord nor Landlord's agents
have made any representations or warranties with respect to the Premises, the
Building, the Property or this Lease except as expressly set forth




--------------------------------------------------------------------------------




herein. The language in all parts of this Lease shall in all cases be construed
as a whole and in accordance with its fair meaning and not construed for or
against any party by reason of such party having drafted such language.


27.7    Surrender. Upon the expiration or sooner termination of the Term, Tenant
will quietly and peacefully surrender to Landlord the Premises in the condition
in which they are required to be kept as provided in this Lease, ordinary wear
and tear excepted.


27.8    Quiet Enjoyment. Upon Tenant paying the Base Rent and Additional Rent
and performing all of Tenant's obligations under this Lease, Tenant may
peacefully and quietly enjoy the Premises during the Term as against all persons
or entities claiming by, through or under Landlord subject, however, to the
provisions of this Lease and to the priority of any mortgages or deeds of trust
or ground or underlying leases referred to in Section 11.


27.9    Holding Over. If Tenant shall hold over after the expiration of the
Term, Tenant shall pay one hundred fifty percent (150%) of the Base Rent payable
during the final full month of the Term (exclusive of abatements, if any),
together, in either period, with an amount reasonably estimated by Landlord for
the monthly Additional Rent payable under this Lease, and shall otherwise be on
the terms and conditions herein specified so far as applicable (but expressly
excluding all renewal or extension rights). No holding over by Tenant after the
Term shall operate to extend the Term. Any holding over with Landlord's written
consent shall be construed as a tenancy at sufferance or from month to month, at
Landlord's option. Any holding over without Landlord's written consent shall
entitle Landlord to reenter the Premises as provided in Section 18, and to
enforce all other rights and remedies provided by law or this Lease.


27.10    Time of Essence. Time is of the essence of each and every provision of
this Lease.


27.11    Broker's Commissions.    Each party represents and warrants to the
other that it has not entered into any agreement or incurred or created any
obligation which might require the other party to pay any broker's commission,
finder's fee or other commission or fee relating to the leasing of the Premises.
Each party shall indemnify, defend and hold harmless the other and the other's
constituent partners and their respective officers, directors, shareholders,
agents and employees from and against all claims for any such commissions or
fees made by anyone claiming by or through the indemnifying party.


27.12    No Merger. The voluntary or other surrender or termination of this
Lease by Tenant, or a mutual cancellation hereof shall not work a merger, but,
at Landlord's sole option, shall either terminate all existing subleases or
subtenancies or shall operate as an assignment to Landlord of all such subleases
or subtenancies.


27.13    Survival.    All of Tenant's and Landlord's covenants and obligations
contained in this Lease which by their nature might not be fully performed or
capable of performance before the expiration or earlier termination of this
Lease shall survive such expiration or earlier termination. No provision of this
Lease providing for termination in certain events shall be construed as a
limitation or restriction of Landlord's or Tenant's rights and remedies at law
or in equity available upon a breach by the other party of this Lease.


27.14    Amendments.    No amendments or modifications of this Lease or any
agreements in connection therewith shall be valid unless in writing duly
executed by both Landlord and Tenant. No amendment to this Lease shall be
binding on any mortgagee or deed of trust beneficiary of Landlord (or purchaser
at any foreclosure sale) unless such mortgagee or beneficiary shall have
consented in writing to such amendment.


27.15    Consent Expenses. Tenant shall reimburse Landlord for, any and all
actual, reasonable out-of-pocket costs or expenses paid or incurred by Landlord,
including, without limitation, reasonable attorneys' fees, in connection with
any of the following activities undertaken by or on behalf of Landlord under
this Lease: (i) any inspections performed by Landlord pursuant to any inspection
rights granted hereunder; (ii) subject to the limitation set forth in Section
16.4, the review, execution, negotiation or delivery of any consent, waiver,
estoppel, subordination agreement or approval requested of Landlord by Tenant
hereunder, including, without limitation, any request for consent to
Alterations, any so-called "landlord's waiver'', or the negotiation or approval
of the terms




--------------------------------------------------------------------------------




of, or any instruments associated with, any financing by Tenant; (iii) the
review by Landlord of any request by Tenant for any other approval or consent
hereunder, or any waiver of any obligation of Tenant hereunder; and (iv) any
other negotiation, request or other activity comparable to any of the foregoing
(collectively, such expenses, "Consent Expenses"). Tenant shall reimburse
Landlord for any Consent Expenses within ten (10) days after the presentation by
Landlord to Tenant of invoices therefor.


27.16    WAIVER    OF    JURY    TRIAL.    LANDLORD    AND TENANT KNOWINGLY,
INTENTIONALLY AND VOLUNTARILY WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING
BROUGHT BY EITHER PARTY AGAINST THE OTHER IN ANY MATTER ARISING OUT OF THIS
LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT'S USE OR OCCUPANCY OF THE
PREMISES OR ANY CLAIM OF INJURY OR DAMAGE.


27.17 DELIVERY FOR EXAMINATION.    DELIVERY OF THE LEASE TO EITHER PARTY SHALL
NOT BIND ANY PARTY IN ANY MANNER, AND NO LEASE OR OBLIGATIONS OF LANDLORD OR
TENANT SHALL ARISE UNTIL THIS INSTRUMENT IS SIGNED BY BOTH LANDLORD AND TENANT
AND DELIVERY IS MADE TO EACH PARTY.


[Signature Page to Follow]


IN WITNESS WHEREOF, Landlord and Tenant have each caused their duly authorized
representatives to execute this Lease on their behalf as of the date first above
written.


LANDLORD


___                    
a(n)___                    


By:___                
Its:___                








TENANT


Lawson Products, Inc., an Illinois corporation




By:___                
Its:___                




























--------------------------------------------------------------------------------


























